


EXHIBIT 10.1












FEDERAL SIGNAL CORPORATION RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective as of January 1, 2010)



--------------------------------------------------------------------------------










C E R T I F I C A T E
Federal Signal Corporation, acting through its duly authorized member of the
Benefits Planning Committee, hereby adopts this amendment and restatement of the
Federal Signal Retirement Savings Plan in the form attached hereto.
Dated this 30th day of December, 2010.
FEDERAL SIGNAL CORPORATION




/s/ Jennifer L. Sherman     
for the Federal Signal Corporation
Benefits Planning Committee



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
PAGE
SECTION 1
1
 
INTRODUCTION
1
 
 
1.1
Background, Purpose of Plan, and Applicable Requirements


1
 
 
1.2
Effective Date and Plan Year
1
 
 
1.3
Trustee and Trust
1
 
 
1.4
Plan Administration
2
 
 
1.5
Plan Supplements
2
 
 
 
 
 
SECTION 2
3
 
DEFINITIONS
3
 
 
 
 
 
SECTION 3
15
 
ELIGIBILITY AND PARTICIPATION
15
 
 
3.1
Participation Prior to Effective Date
15
 
 
3.2
Eligibility for Participant and Matching Contributions
15
 
 
3.3
Eligibility for Retirement Contributions
16
 
 
3.4
Ineligible Employees
16
 
 
3.5
Period of Participation
16
 
 
3.6
Reemployment
17
 
 
 
 
 
SECTION 4
19
 
PARTICIPANT AND MATCHING CONTRIBUTIONS
19
 
 
4.1
Pre-Tax Contributions
19
 
 
4.2
After-Tax Contributions
20
 
 
4.3
Catch-Up Contributions
20
 
 
4.4
Rules Applicable to Participant Contributions
20
 
 
4.5
Timing of Participant Contributions
21
 
 
4.6
Rollover Contributions
21
 
 
4.7
Uniformed Service Absence
22
 
 
 
 
 
SECTION 5
23
 
EMPLOYER CONTRIBUTIONS
23
 
 
5.1
Matching Contributions
23
 
 
5.2
Retirement Contributions
24
 
 
5.3
Payment, Limitations, Verification, and Form of Payment of Employer
Contributions
25
 
 
 
 
 
SECTION 6
26
 
INVESTMENT AND FEDERAL SIGNAL STOCK PROVISIONS
26
 
 
6.1
Investment Funds
26
 
 
6.2
Investment Fund Elections and Transfers
26
 
 
6.3
Election Procedures
26
 
 
6.4
Administration of Federal Signal Stock Fund
27





- i -



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
PAGE
 
 
6.5
Dividend Election
27
 
 
6.6
Voting of Shares in Federal Signal Stock Fund
28
 
 
6.7
Tendering of Shares in Federal Signal Stock Fund
28
 
 
6.8
Confidentiality of Voting and Tender Directions
29
 
 
6.9
Invalidity of Voting or Tender Procedures
29
 
 
6.10
Unitized Federal Signal Stock Fund
29
 
 
6.11
Valuation of Investment Funds
30
 
 
6.12
Voting of Shares in Mutual Funds
30
 
 
 
 
 
SECTION 7
31
 
ACCOUNTS
31
 
 
7.1
Participants’ Accounts
31
 
 
7.2
ESOP Subaccounts
32
 
 
7.3
Adjustment of Accounts
32
 
 
7.4
Statement of Account
33
 
 
7.5
Accounts for Alternate Payees
33
 
 
7.6
Order and Timing of Withdrawals, Loans, and Distributions
33
 
 
 
 
 
SECTION 8
34
 
CONTRIBUTION AND BENEFIT LIMITATIONS
34
 
 
8.1
Contribution Limitations
34
 
 
8.2
Combining of Plans
34
 
 
8.3
Dollar Limitations on Pre-Tax Contributions
34
 
 
8.4
Percentage Limitations on Pre-Tax Contributions
35
 
 
8.5
Percentage Limitations on Matching and After-Tax Contributions
36
 
 
8.6
Calculating Income Allocable to Excess Deferrals and Contributions
37
 
 
8.7
Corrective Contributions/Reallocations
37
 
 
 
 
 
SECTION 9
39
 
VESTING AND FORFEITURES
39
 
 
9.1
Participant Contributions
39
 
 
9.2
Matching Contributions
39
 
 
9.3
Retirement Contributions
41
 
 
9.4
Qualified Nonelective Contributions
42
 
 
9.5
Prior Plan ESOP Contributions
42
 
 
9.6
Amendments to Vesting Schedule
42
 
 
9.7
Forfeitures
43
 
 
9.8
Reinstatement of Accounts for Rehires
43
 
 
9.9
Death Benefits under Qualified Military Service
43













- ii -



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
PAGE
SECTION 10
44
 
PAYMENTS
44
 
 
10.1


Form of Payment
44
 
 
10.2


Time of Payment
44
 
 
10.3


Direct Rollover of Eligible Rollover Distribution
45
 
 
10.4


Designation of Beneficiary
46
 
 
10.5


Minimum Distribution Requirements
47
 
 
10.6


Missing Persons
49
 
 
10.7


Recovery of Benefits
49
 
 
10.8


Facility of Payment
49
 
 
 
 
 
SECTION 11
51
 
IN-SERVICE WITHDRAWALS
51
 
 
11.1
Hardship Withdrawals
51
 
 
11.2
Withdrawals Upon Attainment of Age 59½
52
 
 
11.3
Withdrawals Upon Attainment of Normal Retirement Age
52
 
 
11.4
Withdrawals From After-Tax Account
53
 
 
11.5
Withdrawals From Rollover Account and After-Tax Rollover Account
53
 
 
11.6
Withdrawals From Balances Transferred from a Prior Plan
53
 
 
11.7
Distributions To Individuals Performing Military Service
53
 
 
11.8
Application for In-Service Withdrawals
54
 
 
 
 
 
SECTION 12
55
 
LOANS
55
 
 
12.1
Terms and Conditions of Loans
55
 
 
12.2
Amount of Loans
55
 
 
12.3
Repayment of Loans
56
 
 
12.4
Unpaid Loans
56
 
 
 
 
 
SECTION 13
57
 
ADMINISTRATION OF PLAN
57
 
 
13.1
Plan Administrator
57
 
 
13.2
Indemnification
58
 
 
13.3
Organization of Committee
58
 
 
13.4
Committee Actions
58
 
 
13.5
Committee General Powers, Rights, and Duties
59
 
 
13.6
Reports
60
 
 
13.7
Information Required by Committee
60
 
 
13.8
Allocations and Delegations of Responsibility
60
 
 
13.9
Interested Committee Member
60
 
 
13.10
Removal or Resignation
60
 
 
13.11
Compensation and Expenses
61
 
 
13.12
Uniform Application of Rules
61
 
 
13.13
Committee’s Decision Final
61

- iii -



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
PAGE
SECTION 14
62
 
CLAIMS PROCEDURES
62
 
 
14.1


Initial Retirement Benefit Claims
62
 
 
14.2


Initial Disability Benefit Claims
62
 
 
14.3


Initial Claim Processing and Appeal
62
 
 
14.4


Appeal Procedures for Retirement Benefits
63
 
 
14.5


Appeal Procedures for Disability Benefits
63
 
 
14.6


Appeals Processing
63
 
 
 
 
 
SECTION 15
65
 
MANAGEMENT OF TRUSTS
65
 
 
15.1
Trustee and Trust Agreement
65
 
 
15.2
Restrictions as to Reversion of Trust Fund to the Employers
65
 
 
 
 
 
SECTION 16
66
 
AMENDMENT AND TERMINATION
66
 
 
16.1
Amendment
66
 
 
16.2
Plan Termination
66
 
 
16.3
Nonforfeitability and Distribution on Termination
67
 
 
16.4
Plan Merger, Consolidation, or Spin-Off
67
 
 
 
 
 
SECTION 17
68
 
MISCELLANEOUS
68
 
 
17.1
Non-Alienation of Benefits
68
 
 
17.2
Absence of Guaranty
68
 
 
17.3
Employment Rights
68
 
 
17.4
Litigation by Participants or Other Persons
68
 
 
17.5
Evidence
68
 
 
17.6
Waiver of Notice
68
 
 
17.7
Controlling Law
69
 
 
17.8
Statutory References
69
 
 
17.9
Severability
69
 
 
17.10
Action By Employers
69
 
 
17.11
Gender and Number
69
 
 
17.12
Examination of Documents
69
 
 
17.13
Manner of Delivery
69
 
 
17.14
Effect on Other Benefits
69
 
 
17.15
Headings
70
 
 
17.16
No Third-Party Beneficiaries
70
 
 
 
 
 
SECTION 18
71
 
TOP HEAVY RULES
71
 
 
18.1
Purpose and Effect
71
 
 
18.2
Top Heavy Plan
71

- iv -



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
18.3
Key Employee
71
 
 
18.4
Minimum Vesting
72
 
 
18.5
Minimum Employer Contribution
72
 
 
18.6
Aggregation of Plans
72





































































































- v -





--------------------------------------------------------------------------------




FEDERAL SIGNAL CORPORATION RETIREMENT SAVINGS PLAN


SECTION 1


INTRODUCTION


1.1
Background, Purpose of Plan, and Applicable Requirements



The Company maintains the Plan so that eligible Employees of the Company and the
other Employers under the Plan may accumulate funds for their retirement. The
Plan was originally established as the Federal Signal 401(k) Retirement Plan,
effective as of July 1, 1976. The Plan was amended and restated in its entirety
several times, most recently, effective as of January 1, 1997 for compliance
purposes and January 1, 2002 for benefit provisions.
Effective as of June 1, 2002, the Company required that a portion of the Plan be
invested exclusively in Federal Signal Common Stock through the Federal Signal
Stock Fund, except that the Trustee may hold a small amount of the assets of the
Federal Signal Stock Fund in cash pending investment, distribution, reallocation
or transfer. This portion of the Plan is intended to satisfy the requirements of
a non-leveraged employee stock ownership plan set forth in Code Sections 401(a),
409, and 4975(e). The remaining portion of the Plan is a profit sharing plan
intended to satisfy all requirements of Code Section 401(a) and includes a cash
or deferred arrangement intended to satisfy the requirements of Code Section
401(k).
Effective January 1, 2007, the Plan was renamed the Federal Signal Corporation
Retirement Savings Plan. The Plan as reflected herein, effective as of January
1, 2010, except as otherwise indicated, is an amendment, restatement and
continuation of the Plan that reflects a Prior Plan merger and various other
changes considered desirable by the Company.
Defined terms used in this Section are defined in SECTION 2.


1.2
Effective Date and Plan Year



Except as otherwise required to comply with applicable law or as specifically
provided herein, this amendment and restatement is effective as of January 1,
2010. The rights and benefits of any Participant who had a Severance From
Service prior to this restatement date shall be determined under the Plan in
effect at the time of such Severance From Service, except as otherwise expressly
provided below. The Plan is administered on the basis of a Plan Year.
1.3
Trustee and Trust



Amounts contributed under the Plan are held and invested, until distributed, by
the Trustee. The Trustee acts in accordance with the terms of the Trust
Agreement and Trust, which implement and form a part of the Plan. The provisions
of and benefits under the Plan are subject to the terms and provisions of the
Trust Agreement and Trust.

- 1 -

--------------------------------------------------------------------------------






1.4
Plan Administration



The Committee shall be the “plan administrator” (as that term is defined in
ERISA Section 3(16)(A)) of the Plan and shall be responsible for the
administration of the Plan except where another entity has been assigned a
specific responsibility in the Plan; provided, however, that the Committee may
delegate all or any part of its powers, rights, and duties under the Plan to
such person or persons as it may deem advisable. Any notice or document relating
to the Plan which is to be filed with the plan administrator may be delivered,
or mailed by registered or certified mail, postage pre-paid, to:
Benefits Administration Committee
c/o Federal Signal Corporation
1415 West 22nd Street, Suite 1100
Oak Brook, IL 60523


1.5
Plan Supplements

The provisions of the Plan may be modified by supplements to the Plan. The terms
and provisions of each supplement are a part of the Plan and supersede the other
provisions of the Plan to the extent necessary to eliminate inconsistencies
between such other Plan provisions and such supplement.

- 2 -

--------------------------------------------------------------------------------




SECTION 2
DEFINITIONS
The following words and phrases have the respective meanings stated below unless
a different meaning is plainly required by the context:
2.1
Account(s)



Except as may be stated elsewhere in the Plan, “Account(s)” means all accounts
and subaccounts maintained for a Participant, Alternate Payee or a Beneficiary
under Subsection 7.1.
2.2
After-Tax Account



“After-Tax Account” means any one of the Accounts so designated and provided for
in Paragraph 7.1(a).
2.3
After-Tax Contributions



“After-Tax Contributions” mean any contributions a Participant elects to make on
an after-tax basis as described in Subsection 4.2. Not withstanding the
foregoing, for purposes of implementing the required limitations of Code
Sections 401(m) and 415 contained in Subsections 8.5 and 8.1, respectively,
After-Tax Contributions shall not include contributions made pursuant to Code
Section 414(u) by reason of an eligible Employee’s qualified military service.
2.4
After-Tax Rollover Account

“After-Tax Rollover Account” means any one of the Accounts so designated and
provided for in Paragraph 7.1(b).
2.5
After-Tax Rollover Contributions

“After-Tax Rollover Contributions” mean after-tax contributions attributable to
part or all of a Rollover Contribution transferred to this Plan pursuant to
Subsection 4.6.
2.6
Alternate Payee



“Alternate Payee” means any Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a Qualified Domestic Relations Order as having
a right to receive all or a portion of a Participant’s benefits payable under
the Plan.
2.7
Annual Addition



Subject to Subsection 8.1, “Annual Addition” for any Limitation Year means the
sum of the Pre-Tax Contributions, After-Tax Contributions, Matching
Contributions, and Retirement Contributions, as applicable, credited to a
Participant’s Account for that Limitation Year. Annual Additions attributable to
corrective contributions described in Subsection 8.7 shall be treated as Annual
Additions for the appropriate Limitation Year as required by Code Section 415

- 3 -

--------------------------------------------------------------------------------




and the Treasury Regulations issued thereunder; provided, however, that amounts
attributable to lost earnings with respect to any such corrective contributions
shall not be treated as Annual Additions.
2.8
Approved Form of Election



“Approved Form of Election” means a request or an election made through the
voice response system, Internet, intranet or other electronic media, or on a
written election form, approved by the Committee or its designee and filed with
the Employer. Notwithstanding the foregoing, no request or election shall be
deemed to have been made until all required documentation, information,
signatures, consents, notarizations and attestations required for such request
or election are provided to the Committee or its designee.
2.9
Beneficiary



“Beneficiary” means the person or persons designated by a Participant,
Beneficiary or Alternate Payee to receive any benefits under the Plan which may
be due upon the Participant’s, Beneficiary’s or Alternate Payee’s death.
2.10
Benefits Planning Committee



“Benefits Planning Committee” means the Benefits Planning Committee of the
Company.
2.11
Board of Directors



“Board of Directors” means the Board of Directors of the Company.
2.12
Break in Service



A “Break in Service” means any period commencing with the Participant’s
Severance From Service and continuing for at least twelve consecutive months
until he or she again completes an Hour of Service. Notwithstanding the
foregoing, effective as of October 1, 2010, “Break in Service” means, with
respect to each Participant who was a participant in the VESystems 401(k) Plan
on or before October 1, 2010, any Plan Year during which such Participant does
not complete more than 500 Hours of Service.
2.13
Business Day



“Business Day” means any day on which the New York Stock Exchange is open.
2.14
Catch-Up Account



“Catch-Up Account” means any one of the Accounts so designated and provided for
in Paragraph 7.1(c).

- 4 -

--------------------------------------------------------------------------------




2.15
Catch-Up Contributions



“Catch-Up Contributions” mean the compensation deferrals under Code Section
414(v) an eligible Participant elects to make pursuant to Subsection 4.3.
2.16
Close of Business



“Close of Business” means the normal closing time of the New York Stock Exchange
or such other time as is designated by the Committee.
2.17
Code



“Code” means the Internal Revenue Code of 1986, as amended from time to time.


2.18
Code Section 415 Compensation



“Code Section 415 Compensation” for a Limitation Year means a Participant’s
compensation within the meaning of Treasury Regulation Section 1.415(c)-2(d)(4),
including, effective as of January 1, 2009, any differential wage payments (as
defined in Code Section 3401(h)(2)), that is actually paid or made available
during such Limitation Year, subject to the following:


(a)
Code Section 415 Compensation shall exclude amounts paid after a Participant’s
severance from employment, except for the following amounts paid within the
later of 2-½ months after the Participant’s severance from employment or the end
of the Limitation Year that includes the date of the Participant’s severance
from employment:



(i)
Payments of unpaid wages, overtime, bonuses and commissions; and



(ii)
Payments of unused accrued bona fide sick, vacation and paid time off leave that
the Participant would have been able to use if employment had continued.



(b)
Compensation shall not include amounts in excess of the limitation under Code
Section 401(a)(17) in effect for the Limitation Year.



2.19
Committee



“Committee” means the Benefits Administration Committee as described in SECTION
13.
2.20
Company



“Company” means Federal Signal Corporation, a Delaware corporation, its
successors and assigns.

- 5 -

--------------------------------------------------------------------------------




2.21
Compensation



“Compensation” means compensation as defined in Treasury Regulation Section
1.414(s)-1(c)(4), but without regard to any recruiting or sign-on bonus, if
applicable. Notwithstanding the foregoing, with respect to Participants who are
Guzzler Union Employees, IAM Local 701 Employees or Sheet Metal Workers Local
265 Employees, “Compensation” means regular straight time pay, bonus,
commissions and overtime pay.
Each Participant’s Compensation shall include, effective as of January 1, 2009,
any differential wage payments (as defined in Code Section 3401(h)(2)). Such
Compensation shall exclude amounts paid after a Participant’s severance from
employment, except for payments of unpaid wages, overtime, bonuses, commissions
and accrued vacation leave that the Participant would have been able to use if
employment had continued that are paid within the later of 2-½ months after the
Participant’s severance from employment or the end of the Plan Year that
includes the date of the Participant’s severance from employment. In no event
shall Compensation include the following payments paid after the Participant’s
severance from employment: unused accrued bona fide sick and paid time off leave
that the Participant would have been able to use if employment had continued and
long-term disability payments.
Each Participant’s Compensation shall be limited to $245,000 in each Plan Year
(as adjusted to reflect the dollar amount applicable under Code Section
401(a)(17)).
2.22
Disability



“Disability,” as determined by the Committee or its designee, means the
inability to engage in any substantial, gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve months. The permanence and degree of such
impairment shall be supported by medical evidence. Notwithstanding the
foregoing, with respect to each Participant who was a participant in the PIPs
Technology, Inc. 401(k) Plan on or before January 1, 2008, “Disability” shall
mean (i) a physical or mental disability that renders such Participant unable to
perform the duties of his or her customary position of employment (or unable to
engage in any substantial gainful activity) for an indefinite period which the
Committee considers shall be of long continued duration, or (ii) the incurrence
of a Separation From Service and the permanent loss or loss of use of a member
or function of the body, or permanent disfigurement. The Committee may require a
Participant to submit to a physical examination in order to confirm Disability.
Notwithstanding the foregoing, effective as of October 1, 2010, with respect to
each Participant who was a participant in the VESystems 401(k) Plan on or before
October 1, 2010, “Disability” shall mean eligibility for disability benefits
under the Social Security Act.
2.23
Employee



“Employee” means any person who is employed by an Employer who is on the regular
U.S. payroll of an Employer, and whose wages from such Employer are reported for
Federal income tax purposes on Internal Revenue Service Form W-2 (or a successor
or equivalent form). Notwithstanding any provision of the Plan to the contrary,
an individual who performs services

- 6 -

--------------------------------------------------------------------------------




for a Non-Participating Employer but who is paid by an Employer under a common
paymaster arrangement with such Non-Participating Employer shall not be
considered an Employee for purposes of the Plan. An Employer’s classification as
to whether an individual constitutes an Employee shall be determinative for
purposes of an individual’s eligibility under the Plan. An individual who is
classified as an independent contractor or Leased Employee (or other
non-employee classification) shall not be considered an Employee and shall not
be eligible to participate in the Plan, regardless of any subsequent
reclassification of such individual as an employee of an Employer by an
Employer, any government agency, court, or other third-party. Any such
reclassification shall not have a retroactive effect for purposes of the Plan.
An Employee shall be eligible to participate in the Plan pursuant to SECTION 3.
2.24
Employer



“Employer” means the Company, Elgin Sweeper Company, Federal ADP, Inc., Guzzler
Manufacturing, Inc., Jetstream of Houston, Inc., PIPs Technology, Inc., Sirit
Corp. (effective as of April 1, 2010), Vactor Manufacturing, Inc., VESystems,
LLC (effective as of October 1, 2010), Victor Products USA, Inc. and each other
Related Employer who extends the Plan to its Employees with the consent of the
Benefits Planning Committee.
2.25
Employment or Reemployment Date



“Employment or Reemployment Date” means the first day an Employee performs an
Hour of Service.
2.26
ERISA



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
2.27
ESOP



“ESOP” means the portion of the Plan that is designed to invest exclusively in
Federal Signal Common Stock through investment in the Federal Signal Stock Fund,
except that the Trustee may hold a small amount of the assets of the Federal
Signal Stock Fund in cash pending investment, distribution, reallocation or
transfer. The ESOP is intended to satisfy the requirements of a non-leveraged
employee stock ownership plan set forth in Code Sections 401(a), 409, and
4975(e). The ESOP consists of all amounts credited to Participants’ Accounts
that are invested in the Federal Signal Stock Fund.
2.28
Federal Signal Common Stock



“Federal Signal Common Stock” means the common stock of the Company and any
other common stock into which it may be reclassified. Federal Signal Common
Stock is readily tradable on an established securities market and meets the
definition of an “employer security” under Code Section 409(l).

- 7 -

--------------------------------------------------------------------------------




2.29
Federal Signal Stock Fund



“Federal Signal Stock Fund” means the portion of the Trust Fund so designated
and provided for in Subsection 6.1 and which fund is exclusively invested in
Federal Signal Common Stock, except that the Trustee may hold a small amount of
the assets of the Federal Signal Stock Fund in cash pending investment,
distribution, reallocation or transfer.
2.30
Fiduciary



“Fiduciary” means the Company, each Employer, the Board of Directors, and the
board of directors of each Employer, the Benefits Planning Committee, the
Committee, the Investment Committee and the Trustee, but only with respect to
the specific responsibilities of each as described in SECTION 13 and SECTION 14.
The term “Fiduciary” also includes any Participant, Beneficiary or Alternate
Payee, but only to the extent such Participant, Beneficiary or Alternate Payee
is acting with respect to the exercise of voting rights of shares held in the
Federal Signal Stock Fund or the tender, deposit, sale, exchange or transfer of
such shares.
2.31
Guzzler Union Employee



“Guzzler Union Employee” means an Employee whose employment with the Guzzler
Manufacturing, Inc. is governed by a collective bargaining agreement that
provides for his or her participation in the Plan.
2.32
Highly Compensated Employee



“Highly Compensated Employee” means a highly compensated employee as defined in
Code Section 414(q) and the Treasury Regulations thereunder. Generally, a Highly
Compensated Employee shall be any present or former employee of a Related
Employer who:
(a)
Was a 5% owner (as defined in Code Section 414(q)(2)) at any time during the
current or immediately preceding Plan Year; or



(b)
Received Code Section 415 Compensation from the Related Employers for the
immediately preceding Plan Year in excess of $110,000 (or such greater amount as
may be determined by the Commissioner of Internal Revenue) and was in the
top-paid 20% of employees for such year.



A former employee shall be treated as a Highly Compensated Employee if such
employee was a Highly Compensated Employee when such employee incurred a
Severance From Service or if such employee was a Highly Compensated Employee at
any time after attaining age 55.
2.33
Hour of Service



“Hour of Service” means:
(a)
Each hour for which an Employee is paid or entitled to payment for the
performance of duties for a Related Employer. These hours shall be credited to


- 8 -

--------------------------------------------------------------------------------




the Employee for the computation period or periods in which the duties are
performed;


(b)
Each hour for which an Employee is paid or entitled to payment by a Related
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service shall
be credited under this Paragraph for any single continuous period (whether or
not such period occurs in a single computation period). Hours under this
Paragraph shall be calculated and credited pursuant to Department of Labor
Regulation Section 2530.200b-2, which is incorporated by reference; and



(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by a Related Employer. The same Hours of Service shall not
be credited under Paragraph (a) or Paragraph (b) and under this Paragraph (c).
These hours shall be credited to the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made.



Solely for purposes of determining whether a Break in Service has occurred, an
Employee who is absent from work for Parental Leave shall receive credit for the
Hours of Service which would otherwise have been credited to him or her but for
his or her Parental Leave. In any case in which such Hours of Service cannot be
determined, the Employee shall receive credit for eight Hours of Service for
each day of Parental Leave. Hours of Service credited under this paragraph shall
be credited in the Plan Year in which the Parental Leave begins, if necessary to
prevent a Break in Service in such year, or the immediately following Plan Year.
2.34
IAM Local 701 Employee



“IAM Local 701 Employee” means an Employee whose employment with the Company or
a Related Employer is governed by the collective bargaining agreement between
the Company and Automobile Mechanics’ Local 701 IAM & AW that provides for his
or her participation in the Plan.
2.35
IBEW Local 134 Employee



“IBEW Local 134 Employee” means an Employee whose employment with the Company or
a Related Employer is governed by the collective bargaining agreement between
the Company and Local 134, International Brotherhood of Electrical Workers that
provides for his or her participation in the Plan.
2.36
Investment Committee



“Investment Committee” means the Investment Committee of the Company.

- 9 -

--------------------------------------------------------------------------------




2.37
Investment Fund(s)



“Investment Fund(s)” means the funds described in Subsection 6.1 held under the
Trust Fund.
2.38
Leased Employee



“Leased Employee” means any individual who is not an employee of an Employer,
but who has provided services to an Employer under the primary direction or
control of the Employer on a substantially full-time basis for a period of at
least one year, pursuant to an agreement between the Employer and a leasing
organization. A Leased Employee shall be deemed an Employee for purposes of
crediting Vesting Service and Years of Eligibility Service, but shall not be
eligible for benefits under the Plan unless he or she otherwise satisfies the
criteria for eligibility under Subsection 3.1 as an Employee.
2.39
Limitation Year



“Limitation Year” means the Plan Year.
2.40
Match Account



“Match Account” means any one of the Accounts so designated and provided for in
Paragraph 7.1(d).
2.41
Matching Contributions



“Matching Contributions” mean any contributions made to the Match Account of a
Participant by an Employer as provided for in Subsection 5.1. Notwithstanding
the foregoing, for purposes of implementing the required limitations of Code
Sections 401(m) and 415 contained in Subsections 8.5 and 8.1, respectively,
Matching Contributions shall not include contributions made pursuant to Code
Section 414(u) by reason of an eligible Employee’s qualified military service.
2.42
Non-ESOP



“Non-ESOP” means the portion of the Plan that constitutes a profit sharing plan
intended to satisfy all requirements of Code Section 401(a) and includes a cash
or deferred arrangement intended to satisfy the requirements of Code Section
401(k). The Non-ESOP consists of all amounts credited to Participants’ Accounts
that are not invested in the Federal Signal Stock Fund.
2.43
Non-Participating Employer



“Non-Participating Employer” means any Related Employer which is not an
Employer.
2.44
Normal Retirement Age



“Normal Retirement Age” means age 65.

- 10 -

--------------------------------------------------------------------------------




2.45
Parental Leave



“Parental Leave” means an absence: (i) by reason of the pregnancy of the
individual; (ii) by reason of a birth of a child of the individual; (iii) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual or for purposes of caring for such
child for a period beginning immediately following such birth or placement. The
Employee shall be required to furnish the Committee with such timely information
as the Committee may reasonably require to establish both that the absence from
work is for Parental Leave and the number of days for which there was such an
absence.
2.46
Participant



“Participant” means an Employee or former Employee who has met the requirements
of participation in the Plan for at least one type of contribution as provided
in SECTION 3.
2.47
Plan



“Plan” means this Federal Signal Corporation Retirement Savings Plan.
2.48
Plan Year



“Plan Year” means the calendar year.
2.49
Pre-Tax Account



“Pre-Tax Account” means any one of the Accounts so designated and provided for
in Paragraph 7.1(e).
2.50
Pre-Tax Contributions



“Pre-Tax Contributions” mean the compensation deferrals under Code Section
401(k) a Participant elects to make pursuant to Subsection 4.1. Notwithstanding
the foregoing, for purposes of implementing the required limitations of Code
Sections 401(k), 402(g), and 415 contained in Subsections 8.4, 8.1 and 8.1,
respectively, Pre-Tax Contributions shall not include Catch-Up Contributions or
deferrals made pursuant to Code Section 414(u) by reason of an eligible
Employee’s qualified military service.
2.51
Prior Plan



“Prior Plan” means the applicable plan qualified under Code Section 401(a) that
has merged with and into the Plan. Effective as of October 1, 2010, the
VESystems 401(k) Plan and Trust merged with and into the Plan. Such merger
complied with the provisions of Code Sections 401(a)(12), 401(l), and 411(d)(6)
of the Code.
2.52
Prior Plan ESOP Account



“Prior Plan ESOP Account” means any one of the Accounts so designated and
provided for in Paragraph 7.1(f).

- 11 -

--------------------------------------------------------------------------------




2.53
Qualified Domestic Relations Order



“Qualified Domestic Relations Order” means any domestic relations order (as
defined in Code Section 414(p)) that creates, recognizes or assigns to an
Alternate Payee the right to receive all or a portion of a Participant’s
benefits payable hereunder and that meets the requirements of Code Section
414(p), as determined by the Committee.
2.54
Qualified Nonelective Account



“Qualified Nonelective Account” means any one of the Accounts so designated and
provided for in Paragraph 7.1(g).
2.55
Related Employer



“Related Employer” means the Company and any corporation or other business
entity which is included in a controlled group of corporations with the Company,
as provided in Code Section 414(b) (as modified for purposes of Subsection 8.1
by Code Section 415(h)), or which is a trade or business under common control
with the Company, as provided in Code Section 414(c) (as modified, for purposes
of Subsection 8.1, by Code Section 415(h)), or which constitutes a member of an
affiliated service group within which the Company is also included, as provided
in Code Section 414(m), or which is required to be aggregated with the Company
pursuant to Treasury Regulations issued under Code Section 414(o).
2.56
Retirement Account



“Retirement Account” means any one of the Accounts so designated and provided
for in Paragraph 7.1(h).
2.57
Retirement Contributions



“Retirement Contributions” mean any contributions made to the Retirement Account
of a Participant by an Employer as provided for in Subsection 5.2.
2.58
Rollover Account



“Rollover Account” means any of the Accounts so designated and provided for in
Paragraph 7.1(i).
2.59
Rollover Contributions



“Rollover Contributions” mean amounts (other than After-Tax Rollover
Contributions) attributable to part or all of a Rollover Contribution to this
Plan pursuant to Subsection 4.6.
2.60
Seasonal Employee



“Seasonal Employee” means each Employee who the Committee determines, in its
sole discretion, to be a seasonal employee. The Committee’s determination of
Seasonal Employees shall be applied uniformly to all similarly situated
Employees.

- 12 -

--------------------------------------------------------------------------------




2.61
Severance From Service



“Severance From Service” means the earlier of the following dates:
(a)
The date on which a Participant terminates employment with all Related
Employers, is discharged, retires or dies; or



(b)
The first anniversary of the first day of a period in which an Employee remains
absent from service (with or without pay) with all Related Employers for any
reason other than one listed in Paragraph (a) above.



For purposes of this Plan, an Employee who is absent from service for twelve
consecutive months due to illness, injury, or Disability shall be deemed to have
had a Severance From Service. A Participant who is performing qualified military
service (as defined in Code Section 414(u)(5)) shall not incur a Severance From
Service until the time at which a Participant’s reemployment rights as a member
of the armed forces cease to be protected by law. An Employee shall not incur a
Severance From Service due to a Parental Leave until the second anniversary of
the first date of such absence.
A transfer from employment with one Related Employer to another Related Employer
or a change in status from Employee to Leased Employee does not constitute a
Severance From Service for purposes of SECTION 10.
2.62
Sheet Metal Workers Local 265 Employee



“Sheet Metal Workers Local 265 Employee” means an Employee whose employment with
the Company or a Related Employer is governed by the collective bargaining
agreement between the Company and Sheet Metal Workers International Association
Local No. 265 that provides for his or her participation in the Plan.
2.63
Spouse



Unless the provisions of any Qualified Domestic Relations Order provide
otherwise, “Spouse” means the Participant’s legal partner in marriage, as
defined by the Federal Defense of Marriage Act, from whom the Participant is not
legally divorced as determined at the earlier of the date of the Participant’s
death or the date payment of the Participant’s benefits commenced.
2.64
Testing Compensation



“Testing Compensation” means the amount of compensation the Committee determines
for all eligible Employees for a Plan Year under Treasury Regulation Section
1.414(s)-1(c)(4), including, effective as of January 1, 2009, any differential
wage payments (as defined in Code Section 3401(h)(2)).
2.65
Trust



“Trust” means the trust agreement between the Company and the Trustee, as it may
be amended from time to time, and the trust created thereby.

- 13 -

--------------------------------------------------------------------------------




2.66
Trust Fund



“Trust Fund” means all money, stocks, bonds, securities, and other property held
or acquired by the Trustee in accordance with the Plan and the Trust.
2.67
Trustee



“Trustee” means the person appointed to act as Trustee under the Trust,
including any successor Trustee.
2.68
Vesting Service



“Vesting Service” means service credited for purposes of determining a
Participant’s right to a nonforfeitable benefit under the Plan, as determined in
accordance with SECTION 8. Vesting Service means service as an Employee with any
Related Employer, determined as the aggregate of all time period(s) commencing
with the Employee’s Employment or Reemployment Date and ending on the date on
which the Employee incurs a Separation From Service. Fractional periods of a
year shall be expressed in terms of months or days. If an Employee was employed
by an entity that was subsequently acquired by a Related Employer, such Employee
shall not receive Vesting Service for service with such entity prior to its
acquisition by the Related Employer, except as determined by the Committee in
its sole discretion, provided such determination is applied uniformly to all
similarly situated Employees.
Notwithstanding the foregoing, effective as of October 1, 2010, each Participant
who was a participant in the VESystems 401(k) Plan on or before October 1, 2010
shall earn one year of Vesting Service for each Plan Year in which he or she
completes 1,000 Hours of Service. Such Participant shall be credited with 190
hours of Vesting Service for each month in which he or she performs an Hour of
Service. Such Participant’s period of employment with VESystems, LLC that would
have been taken into account as “Years of Service” under the VESystems 401(k)
Plan prior to October 1, 2010 shall be counted in full for purposes of
determining such Participant’s Vesting Service.
2.69
Year of Eligibility Service



“Year of Eligibility Service” means any consecutive twelve-month period of
employment during which an Employee completes 1,000 or more Hours of Service.
The first consecutive twelve-month period to be taken into account for this
purpose shall be the consecutive twelve-month period commencing with the
Employee’s Employment or Reemployment Date. All subsequent periods to be taken
into account for this purpose shall be the consecutive twelve-month periods
commencing on the anniversaries of the Employee’s Employment or Reemployment
Date. An Employee does not complete a Year of Eligibility Service before the end
of the twelve-consecutive month period regardless of when during such period the
Employee completes the required number of Hours of Service.

- 14 -

--------------------------------------------------------------------------------




SECTION 3


ELIGIBILITY AND PARTICIPATION


3.1
Participation Prior to Effective Date



Each Employee who was a Participant in the Plan immediately prior to the
Effective Date shall continue to as a Participant on and after the Effective
Date, subject to Subsection 3.4.
3.2
Eligibility for Participant and Matching Contributions



If otherwise permitted by the Plan or the applicable Employer, each Employee who
is not described in Subsection 3.1 shall become a Participant with respect to
Pre-Tax, After-Tax, Catch-Up and Matching Contributions (if applicable) on his
or her Employment or Reemployment Date, subject to Paragraphs (a), (b), (c) and
(d) below:
(a)
Except as provided in Paragraph (b), (c) or (d) below, each Seasonal Employee
shall become a Participant with respect to Pre-Tax, After-Tax, Catch-Up and
Matching Contributions on the first day following the date on which he or she
completes one Year of Eligibility Service or any day thereafter.



(b)
Each IAM Local 701 Employee and each Sheet Metal Workers Local 265 Employee
shall become a Participant with respect to Pre-Tax, After-Tax, Catch-Up or
Matching Contributions on the first day of the calendar quarter following his or
her Employment or Reemployment Date or any day thereafter; provided, however,
that each such Employee who is a Seasonal Employee shall become a Participant
with respect to Pre-Tax, After-Tax, Catch-Up and Matching Contributions on the
first day of the calendar quarter following the date on which he or she
completes a Year of Eligibility Service or any day thereafter.



(c)
Each Guzzler Union Employee shall become a Participant with respect to Pre-Tax,
After-Tax or Catch-Up Contributions on the first day of the calendar quarter
following his or her Employment or Reemployment Date or any day thereafter;
provided, however, that each such Employee who is a Seasonal Employee shall
become a Participant with respect to Pre-Tax, After-Tax or Catch-Up
Contributions on the first day of the calendar quarter following the date on
which he or she completes a Year of Eligibility Service or any day thereafter.
In no event shall a Guzzler Union Employee become a Participant with respect to
Matching Contributions.



(d)
Each IBEW Local 134 Employee shall become a Participant with respect to Pre-Tax,
After-Tax, Catch-Up or Matching Contributions on his or her 91st day of
employment with an Employer or any day thereafter; provided, however, that each
such Employee who is a Seasonal Employee shall become a Participant with respect
to Pre-Tax, After-Tax, Catch-Up and Matching Contributions on the 91st day of
employment with an Employer following the date on which he or she completes a
Year of Eligibility Service or any day thereafter.




- 15 -

--------------------------------------------------------------------------------




3.3
Eligibility for Retirement Contributions



If otherwise permitted by the Plan or the applicable Employer, each Employee who
is not described in Subsection 3.1 shall become a Participant with respect to
Retirement Contributions (if applicable) after completing 30 days of employment
with the Employer, regardless of whether the Participant has elected to make
Pre-Tax Contributions, subject to Paragraphs (a), (b) and (c) below:
(a)
Except as provided in Paragraph (b) or (c) below, each Seasonal Employee shall
become a Participant with respect to Retirement Contributions on the first day
following the date on which he or she completes one Year of Eligibility Service
or any day thereafter.



(b)
Each IBEW Local 134 Employee shall become a Participant with respect to
Retirement Contributions on his or her 91st day of employment with an Employer
or any day thereafter; provided, however, that each such Employee who is a
Seasonal Employee shall become a Participant with respect to Retirement
Contributions on the 91st day of employment with an Employer following the date
on which he or she completes a Year of Eligibility Service or any day
thereafter.



(c)
Notwithstanding any provision of the Plan to the contrary, the following
Employees are not eligible to become Participants with respect to Retirement
Contributions: IAM Local 701 Employees, Sheet Metal Workers Local 265 Employees
and Guzzler Union Employees.



3.4
Ineligible Employees



Notwithstanding any provision of the Plan to the contrary, the following
Employees shall not become Participants for any purpose:
(a)
Non-union apprentices;



(b)
Student interns; and



(c)
Employees whose employment is governed by a collective bargaining agreement that
does not provide for participation in the Plan. If an Employee ceases to be
covered under a collective bargaining agreement but continues as an Employee,
such Employee shall become a Plan Participant on the later of the applicable
date determined in the above Subsections and the date he or she ceases to be
covered under a collective bargaining agreement, in each case provided he or she
is an Employee on that date.



3.5
Period of Participation



An Employee who becomes a Participant shall continue as a Participant until the
later to occur of the date of the Participant’s Severance From Service or the
date on which all the Participant’s Accounts have been distributed. For all
purposes of the Plan:

- 16 -

--------------------------------------------------------------------------------




(a)
A period of leave of absence shall not interrupt continuity of participation;



(b)
A determination that a Participant has a Disability shall not interrupt
continuity of participation; and



(c)
The transfer of employment from an Employer to a Related Employer shall not
interrupt continuity of participation.



If a Participant incurs a Severance From Service, he or she shall be ineligible
to make or receive Plan contributions except as provided in SECTION 5,
ineligible to initiate a new Plan loan, and ineligible to receive an in-service
withdrawal.
3.6
Reemployment



If a Participant incurs a Severance From Service and is subsequently reemployed
by a Related Employer, his or her Years of Eligibility Service and Vesting
Service shall be reinstated, as follows:
(a)
If the Participant is reemployed within twelve months after the date he or she
is first absent from active employment, his or her Years of Eligibility Service
and Vesting Service at his or her Severance From Service date shall be
reinstated upon his or her reemployment. The Participant shall receive credit
for Vesting Service for the period between the date he or she is first absent
from active employment and the date of his or her reemployment.



(b)
If the Participant is reemployed after twelve months have elapsed from the date
he or she is first absent from active employment and:



a.
The Employee made Pre-Tax Contributions or was at least partially vested in any
Matching Contributions or Retirement Contributions made to the Plan on his or
her behalf, and the consecutive years of the Participant’s Break in Service were
less than five:



i.
His or her Years of Eligibility Service shall be reinstated; and



ii.
His or her pre-Break in Service Vesting Service and post-Break in Service
Vesting Service shall apply with respect to any Matching Contributions and
Retirement Contributions made before and after his or her reemployment.



b.
The Participant made Pre-Tax Contributions or was at least partially vested in
any Matching Contributions or Retirement Contributions made to the Plan on his
or her behalf, and the consecutive years of the Participant’s Break in Service
were equal to or greater than five:




- 17 -

--------------------------------------------------------------------------------




i.
His or her Years of Eligibility Service shall be reinstated; and



ii.
His or her pre-Break in Service Vesting Service shall be reinstated with respect
to Matching Contributions and Retirement Contributions made after his or her
reemployment, but any post-Break in Service Vesting Service with which the
Participant is credited shall not apply to Matching Contributions or Retirement
Contributions made before his or her reemployment.



c.
The Participant did not make Pre-Tax Contributions or was not vested in any
Matching Contributions or Retirement Contributions made on his or her behalf to
the Plan, and the consecutive years of his or her Break in Service were equal to
or greater than five, the Participant shall be considered a new Employee for
purposes of Years of Eligibility Service and Vesting Service.




- 18 -

--------------------------------------------------------------------------------




SECTION 4


PARTICIPANT AND MATCHING CONTRIBUTIONS


4.1
Pre-Tax Contributions



Each Participant may make Pre-Tax Contributions by electing to defer an amount
of Compensation before the imposition of Federal income taxes. Subject to the
conditions and limitations of the Plan, each Participant may elect on an
Approved Form of Election to make Pre-Tax Contributions for each Plan Year in
whole percentages of 1% up to 40% of Compensation. For this purpose,
Compensation shall only include Compensation paid during the period that the
Participant’s election to make Pre-Tax Contributions is in effect. An Employee
is not required to make Pre-Tax Contributions in order to participate in the
Plan.
(a)
Deemed Pre-Tax Contribution Rate. Each Participant whose participation in the
Plan is not subject to a collective bargaining agreement and who does not make
an affirmative Pre-Tax Contribution election (including an election to not make
Pre-Tax Contributions) within 30 days of first becoming eligible shall be deemed
to have elected an Pre-Tax Contribution rate of 2% of Compensation for the Plan
Year. Prior to the date on which such deemed Pre-Tax Contribution rate becomes
effective, each Participant described in the preceding sentence shall be
provided with a notice explaining his or her right to not make Pre-Tax
Contributions (or to elect a different Pre-Tax Contribution rate) and, after
receiving such notice, shall have a reasonable period before the deemed Pre-Tax
Contribution rate becomes effective in which to elect to receive the
Compensation in the form of cash in lieu of making Pre-Tax Contributions.



(b)
Carryover Pre-Tax Contribution Rate. Each Participant, who, immediately before
becoming a Participant in this Plan, was an active participant in a Prior Plan
and had an election to make Code Section 401(k) compensation deferrals on file
under the Prior Plan, shall be deemed to have elected the same percentage of
Pre-Tax Contributions as he or she elected under the Prior Plan until he or she
makes a Pre-Tax Contribution election under this Subsection 4.1. Each
Participant who was eligible to participate in a Prior Plan but did not have an
election to make Code Section 401(k) compensation deferrals on file under the
Prior Plan shall be deemed to have elected a Pre-Tax Contribution rate of 2% of
Compensation for the Plan Year. Prior to the date on which such deemed Pre-Tax
Contribution rate becomes effective, each Participant described in the preceding
sentence shall be provided with a notice explaining his or her right to not make
Pre-Tax Contributions (or to elect a different Pre-Tax Contribution rate) and,
after receiving such notice, shall have a reasonable period before the deemed
Pre-Tax Contribution rate becomes effective in which to elect to receive the
Compensation in the form of cash in lieu of making Pre-Tax Contributions.
Notwithstanding the foregoing, if a Participant described in this Paragraph was
ineligible to make Code Section 401(k) compensation deferrals under the Prior
Plan immediately before the date the Prior Plan merged into the Plan because he
or she had taken a hardship withdrawal under the Prior Plan, then he or she
shall become eligible to


- 19 -

--------------------------------------------------------------------------------




make Pre-Tax Contributions in accordance with this Paragraph (b) immediately
following the end of the six-month period commencing on the effective date of
the hardship withdrawal.


(c)
Automatic Annual Increase in Pre-Tax Contribution Rate. Subject to the
conditions and limitations of the Plan, each Participant whose participation in
the Plan is not subject to a collective bargaining agreement shall be deemed to
have elected to increase his or her Pre-Tax Contribution rate by one percentage
point effective each January 1; provided, that such automatic annual increase
shall not apply to the extent such increase would cause the Participant’s
Pre-Tax Contribution rate to exceed 10%. Prior to the commencement of the
automatic annual increase (and each subsequent January 1), each eligible
Participant shall be provided with a notice explaining his or her right to
decline participation in the automatic annual increase and, after receiving such
notice, shall have a reasonable period before the automatic annual increase
becomes effective to decline participation. This automatic annual increase shall
not apply in future years to a Participant who has previously declined
participation, unless such Participant makes an affirmative election to
participate in the automatic annual increase or ceases to be eligible to
participate in the Plan and again becomes a Participant under Subsection 3.2.



4.2
After-Tax Contributions



Each Participant may also make After-Tax Contributions by electing to contribute
an amount from his or her Compensation after the imposition of Federal income
taxes. Subject to the conditions and limitations of the Plan, each Participant
may elect on an Approved Form of Election to make After-Tax Contributions in
whole percentages of 1% to 6% of Compensation. A Participant’s After-Tax
Contributions may be made by regular payroll deductions or in any other method
approved by the Committee.
4.3
Catch-Up Contributions



All Participants who are eligible to make Pre-Tax Contributions and who have
attained (or shall attain) age 50 before the close of the Plan Year may elect on
an Approved Form of Election to make Catch-Up Contributions for each Plan Year
in whole percentages of 1% to 40% of Compensation, subject to the limitations of
Code Section 414(v). The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Section 401(k)(3),
410(b), or 416, as applicable, by reason of a Participant’s Catch-Up
Contributions.
4.4
Rules Applicable to Participant Contributions



An Employer may limit the maximum contribution percentage of Pre-Tax, After-Tax,
and Catch-Up Contributions, provided such policy does not impermissibly
discriminate against Employees who are not Highly Compensated Employees. Each
Participant may elect to change, discontinue or resume Pre-Tax, After-Tax, or
Catch-Up Contributions at any time by an Approved Form of Election; provided,
however, that a Participant who is also a participant in the Federal Signal
Corporation Savings Restoration Plan may not change, cease or otherwise modify

- 20 -

--------------------------------------------------------------------------------




the amount of his or her Pre-Tax Contribution election after December 31 for
Compensation that otherwise would have been payable to him or her in the
subsequent taxable year or years. Any Approved Form of Election shall be
effective on the first day of the first payroll period for which the Employer
can process such election. The Committee may establish additional rules
regarding the timing and frequency of a change in the amount of Pre-Tax,
After-Tax or Catch-Up Contributions, provided such policy is applied uniformly
to all similarly situated Participants.
4.5
Timing of Participant Contributions



Each Employer shall make a contribution to the Plan equal to the amount of
Pre-Tax, After-Tax, and Catch-Up Contributions made by each Participant employed
by that Employer. Such contributions shall be paid to the Trustee as soon as
practicable following the reduction in Participants’ Compensation, but in no
event more than 15 business days after the end of the month in which the
reduction in Compensation is made.
4.6
Rollover Contributions



At the direction of the Committee, at such time as the Committee determines, and
in accordance with such rules as the Committee may establish from time to time,
the Plan shall accept Rollover Contributions on behalf of an Employee who is
eligible to make Pre-Tax Contributions. A Rollover Contribution may be made
from:
(a)
A tax-qualified plan described in Code Sections 401(a) or 403(a), including
after-tax employee contributions (“After-Tax Rollover Contribution”), but
excluding designated Roth contributions made under a qualified Roth contribution
program;



(b)
An annuity contract described in Code Section 403(b), excluding after-tax
employee contributions and designated Roth contributions made under a qualified
Roth contribution program;



(c)
An eligible plan under Code Section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and



(d)
An individual retirement account or annuity described in Code Sections 408(a) or
(b) that is eligible to be rolled over to a plan qualified under Code Section
401(a) and that would otherwise be includible in gross income.

An eligible Employee may make a Rollover Contribution provided that such
distribution is received by the Trustee within 60 days after the Employee’s
receipt of such payment, or such amount is directly transferred to the Trust
Fund from such other above plan, provided that After-Tax Rollover Contributions
must be directly transferred to the Plan. The Plan shall separately account for
Rollover Contributions and After-Tax Rollover Contributions. The Employee must
furnish the Employer or its designee an Approved Form of Election, including a
written statement that the contribution is a Rollover Contribution and such
other statements and information as may be required by the Committee or its
designee in order to establish that such Rollover Contribution otherwise meets
the requirements of law. If the Committee learns that all or part of a Rollover
Contribution did not meet the requirements of the Code and the Treasury

- 21 -

--------------------------------------------------------------------------------




Regulations and rulings thereunder, the Committee shall direct the Trustee to
distribute to the Participant the ineligible portion of the Rollover
Contribution (and earnings thereon) that was credited to the Participant’s
Account.
4.7
Uniformed Service Absence



Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u) and, effective as of January 1,
2007, the Heroes Earnings Assistance Relief Tax Act of 2008.

- 22 -

--------------------------------------------------------------------------------




SECTION 5


EMPLOYER CONTRIBUTIONS


5.1
Matching Contributions

The Employers shall make Matching Contributions to the Plan in accordance with
Paragraphs (a), (b) and (c) below:
(a)
General Rule. Subject to the conditions and limitations of the Plan, the
Employer of each eligible Participant who is not an IAM Local 701 Employee, a
Sheet Metal Workers Local 265 Employee or an IBEW Local 134 Employee shall make
Matching Contributions each payroll period in an amount equal to 50% of the
first 6% of Compensation that the Participant contributes as Pre-Tax
Contributions during the applicable pay period.



(b)
IAM Local 701 Employees and Sheet Metal Workers Local 265 Employees. Subject to
the conditions and limitations of the Plan, the Employer of each eligible
Participant who is an IAM Local 701 Employee or a Sheet Metal Workers Local 265
Employee shall make Matching Contributions each payroll period in an amount
computed in accordance with the following table, based on the first 3% of
Compensation that the Participant contributes as Pre-Tax Contributions during
the applicable pay period:

Years of Plan
Participation
Matching
Contribution Percentage
Less than 1
50%
1 but less than 2
55%
2 but less than 3
65%
3 but less than 4
80%
4 or more
100%



(c)
IBEW Local 134 Employees. Subject to the conditions and limitations of the Plan,
the Employer of each eligible Participant who is an IBEW Local 134 Employee
shall make Matching Contributions each payroll period in an amount computed in
accordance with the following table, based on the first 3% of Compensation that
the Participant contributes as Pre-Tax Contributions during the applicable pay
period:

Years of Plan
Participation
Matching
Contribution Percentage
Less than 1
50%
1 but less than 3
75%
3 or more
100%




- 23 -

--------------------------------------------------------------------------------




No Matching Contributions shall be paid on Catch-Up Contributions, including
Catch-Up Contributions that are recharacterized as Pre-Tax Contributions because
a Code or Plan limit was not met.
If, because of the limitations of Subsection 8.3, a Participant is prevented
from making Pre-Tax Contributions of 6% of his or her Compensation for any pay
period, any Pre-Tax Contributions in excess of such applicable percentage of his
or her Compensation that he or she had made previously during the Plan Year
shall be treated, for purposes of this Subsection, as though they were made (up
to the applicable percentage of his or her Compensation) during the pay period
the Participant was so prevented from making Pre-Tax Contributions.
5.2
Retirement Contributions

The Employers shall make Retirement Contributions to the Plan in accordance with
Paragraphs (a) and (b) below:
(a)
General Rule. Subject to the conditions and limitations of the Plan, the
Employer of each eligible Participant who is not an IBEW Local 134 Employee
shall make Retirement Contributions each payroll period in an amount calculated
as a percentage of the Participant’s Compensation, using a points-weighted
formula based on the Participant’s age and full years of Vesting Service
determined each January 1, in accordance with the following table:

Points as of January 1
(Age + Years of Vesting Service)
Retirement Contribution  Percentage
35 or less
1%
36 to 50
2%
51 or more
4%



(b)
IBEW Local 134 Employees. Subject to the conditions and limitations of the Plan,
the Employer of each eligible Participant who is an IBEW Local 134 Employee
shall make Retirement Contributions each payroll period in an amount calculated
based on the Participant’s years of Vesting Service, including years of Vesting
Service with a Related Employer prior to January 1, 2009, in accordance with the
following table:

Years of Vesting Service
as of January 1
Retirement Contribution
Percentage
0-5
1%
6-14
3%
15 or more
4%




- 24 -

--------------------------------------------------------------------------------




5.3
Payment, Limitations, Verification, and Form of Payment of Employer
Contributions



(a)
Matching Contributions for a payroll period shall be paid to the Trustee and
shall be credited to the Participant’s Match Account in accordance with such
rules as the Committee shall establish.



(b)
Retirement Contributions for a payroll period shall be paid to the Trustee and
shall be credited to the Participant’s Retirement Account in accordance with
such rules as the Committee shall establish.



(c)
The certificate of an independent certified public accountant selected by the
Committee as to the accuracy of any amount or calculation under this SECTION 5
shall be conclusive on all persons.



(d)
In no event shall an Employer’s share of the contributions described in this
SECTION 5 exceed an amount equal to the maximum amount deductible on account
thereof by that Employer for purposes of Federal income taxes for the fiscal
year for which the contribution is made.



(e)
Payment to the Trustee of part or all of an Employer’s share of the
contributions described in this SECTION 5 shall be made in cash.



(f)
Matching and Retirement Contributions for any Plan Year shall be due on the last
day of the fiscal year for which the contribution is made and, unless paid
before, may be paid then or as soon as practicable thereafter, without interest,
but no later than the time prescribed by law for filing the Employer’s Federal
income tax returns for such fiscal year, including extensions thereof.


- 25 -

--------------------------------------------------------------------------------




SECTION 6


INVESTMENT AND FEDERAL SIGNAL STOCK PROVISIONS


6.1
Investment Funds



The ESOP portion of the Plan shall be invested exclusively in the Federal Signal
Stock Fund, except that the Trustee may hold a small amount of the assets of the
Federal Signal Stock Fund in cash pending investment, distribution, reallocation
or transfer. The Non-ESOP portion of the Plan shall be invested in one or more
Investment Funds designated by the Investment Committee in its discretion for
the investment of Participants’ Accounts. The Investment Committee, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds (except the Federal Signal Stock Fund). Contributions
to the Plan may be uninvested pending allocation to the Investment Funds. The
investment manager of each Investment Fund, or the Trustee if there is no
investment manager, may invest the Investment Fund in short term investments or
hold the assets thereof in cash pending investment, distribution, reallocation
or transfer.
6.2
Investment Fund Elections and Transfers



Each Participant may elect to invest his or her Accounts in whole multiples of
1% up to 100% in any one or more of the Investment Funds. The Participant’s
investment election shall apply to all contributions to his or her Accounts. If
a Participant fails to make an investment election, his or her Accounts shall be
invested in the default investment arrangement specified by the Investment
Committee in accordance with ERISA Section 404(c)(5) and related regulations
until the Participant elects to change the investment of such Accounts in
accordance with this Subsection.
In accordance with rules established from time to time by the Committee, a
Participant may elect to change his or her investment election (in whole
multiples of 1% up to 100%) with respect to future contributions or transfer (in
whole multiples of 1% up to 100% or in any dollar amount) all or a part of his
or her Accounts from one or more Investment Fund to one or more different
Investment Funds. Furthermore, pursuant to rules established by the Plan or an
Investment Fund, the Investment Fund may restrict a Participant from
transferring into or out of the Investment Fund if the Plan or Investment Fund
determines that the Participant’s transfer activity would be detrimental to the
Investment Fund.
Effective as of January 1, 2007, for any period during which the Plan is an
applicable defined contribution plan (as defined in Code Section 401(a)(35)) by
virtue of holding publicly traded employer securities, the Committee shall
permit Participants and applicable beneficiaries to direct the investment of
their Accounts in accordance with Code Section 401(a)(35) and applicable
Treasury Regulations or other guidance issued thereunder.
6.3
Election Procedures



Any election to invest Accounts, change investment for new contributions, or
make interfund transfers within the Plan (other than an automatic investment
election) must be made through an Approved Form of Election. Any such election
made before the Close of Business on

- 26 -

--------------------------------------------------------------------------------




a Business Day shall be effective and valued as of the day such election is
made. Any such election made on a day other than a Business Day, or after the
Close of Business on a Business Day, shall be effective and valued as of the
next Business Day. Notwithstanding the foregoing, any election with respect to
the Federal Signal Stock Fund shall be subject to the availability of short-term
investments in such Fund.
6.4
Administration of Federal Signal Stock Fund



Except as otherwise provided in Subsection 6.5, distribution of the
Participant’s ESOP subaccounts, regardless of the Accounts in which they are
held, shall be made in-kind or in cash as directed by the Participant. Any
in-kind distribution shall be based on: (i) the total number of shares of
Federal Signal Common Stock in the Federal Signal Stock Fund that are
attributable to such Participant’s Accounts, valued in accordance with
Subsection 6.10 as of the date of distribution, and (ii) cash in the amount
equal to the value of a distributable fraction of a share of Federal Signal
Common Stock in the Federal Signal Stock Fund attributable to his or her
Accounts. The Participant shall at all times have the right to demand that the
distribution of his or her ESOP subaccounts be made in the form of shares of
Federal Signal Common Stock. Notwithstanding the previous sentence, if the
Company’s charter or by-laws restrict the ownership of substantially all
outstanding shares of Federal Signal Common Stock to employees or a trust
defined in Code Section 401(a), the Committee shall make the entire distribution
in cash or in the form of shares of Federal Signal Common Stock, subject to the
requirement that such shares be immediately put to the Company under a fair
valuation formula. If Federal Signal Common Stock is distributed in the form of
cash, the Participant shall receive cash equal to the amount of the “fair market
value” of the Federal Signal Common Stock, valued in accordance with Subsection
6.10 as of the date of distribution. For purposes of the shares of Federal
Signal Common Stock, which are readily tradable on an established securities
market, the term “fair market value” shall be determined based on the prevailing
market price.
A Participant may elect to diversify any portion of his or her Accounts that is
invested in the Federal Signal Stock Fund into one or more different Investment
Funds offered under the Plan. To the extent practicable, the Trustee shall
follow all instructions with respect to the sale or purchase of Federal Signal
Common Stock held in the Federal Signal Stock Fund. However, any election with
respect to the Federal Signal Stock Fund shall be subject to the availability of
short-term investments, including but not limited to cash, in such fund.
6.5
Dividend Election



Any cash dividends paid with respect to shares of Federal Signal Common Stock
attributable to any of the Participant’s Accounts invested in the Federal Signal
Stock Fund may, as elected by the Participant, be paid in cash to (i) the Plan
and reinvested in Federal Signal Common Stock (through the Federal Signal Stock
Fund), (ii) the Participant on the dividend payable date, or (iii) the Trustee
and distributed by the Trustee to the Participant no later than 90 days after
the end of the Plan Year in which paid to the Trustee. If a Participant fails to
make an affirmative election under this Subsection, the Participant shall be
deemed to have elected to have the dividend paid to the Plan and reinvested in
the Federal Signal Stock Fund. The Committee shall establish rules and
procedures for the election, including the procedures for determining the number
of shares of Federal Signal Common Stock in each Participant’s ESOP

- 27 -

--------------------------------------------------------------------------------




subaccounts on the record date of the dividend. Notwithstanding any other
provision of the Plan to the contrary, the dividends to which this election
applies shall be fully vested. Reinvested dividends shall be paid to the Plan
and credited to the Participant’s ESOP subaccounts in proportion to the interest
in the Federal Signal Stock Fund attributable to each Participant’s Account.
6.6
Voting of Shares in Federal Signal Stock Fund



The Trustee shall notify each Participant of each meeting of the Company’s
shareholders and shall furnish to each Participant copies of the proxy
statements and other communications distributed to shareholders in connection
with any such meeting. Each Participant shall be entitled to direct the Trustee
as to the manner in which any voting rights of shares of Federal Signal Common
Stock attributable to his or her proportionate interest (vested or unvested) in
the Federal Signal Stock Fund are to be exercised. The Trustee shall exercise
the voting rights of such shares in accordance with the most recent and timely
direction received by the Trustee from such Participant. If the Trustee does not
receive direction with respect to the voting of shares held in the Federal
Signal Stock Fund within the time specified in the notification, the Trustee
shall vote such shares in the same manner and in the same proportion as the
shares for which the Trustee received voting instructions.
6.7
Tendering of Shares in Federal Signal Stock Fund



The Trustee shall notify each Participant of any tender offer for, exchange of,
or a request or invitation for tenders of Federal Signal Common Stock and shall
request from each Participant instructions for the Trustee as to the tendering
of Federal Signal Common Stock credited to the Participant’s Accounts. A “tender
offer” shall mean any tender or exchange offer for, or request or invitation for
tenders or exchanges of, shares of Federal Signal Common Stock and shall include
any tender offer made by or on behalf of the Company. Each Participant shall
direct the Trustee on the tendering, depositing, selling, exchanging or
transferring of shares of Federal Signal Common Stock attributable to the
Participant’s proportionate interest in the Federal Signal Stock Fund pursuant
to any tender offer. The Trustee shall tender, deposit, sell, exchange or
transfer such shares (or shall retain such shares in the Federal Signal Stock
Fund) pursuant to a tender offer only in accordance with the most recent and
timely direction received by such Participant. However, if the Trustee does not
receive tender directions with respect to shares held in the Federal Signal
Stock Fund within the time specified in the notification, the Participants to
which such shares are attributable shall be deemed to have directed the Trustee
that such shares be retained in the Federal Signal Stock Fund subject to all
provisions of the Plan, the Trust Agreement, and applicable law.
The proceeds of any sale, exchange or transfer of shares of Federal Signal
Common Stock pursuant to the direction of a Participant in accordance with this
Subsection shall be allocated to Accounts in the same manner, in the same
proportion, and as of the same date as the shares were sold, exchanged or
transferred. Pending receipt of directions as to which of the remaining
Investment Funds the proceeds should be invested in, the proceeds shall be
invested in the default investment arrangement specified by the Investment
Committee in accordance with ERISA Section 404(c)(5) and related regulations.

- 28 -

--------------------------------------------------------------------------------




6.8
Confidentiality of Voting and Tender Directions



Except to the extent necessary to provide the Employers with information
necessary to accurately maintain Plan and Participant records, the Trustee shall
use its best efforts (i) to keep confidential the direction (or the absence
thereof) from each Participant in connection with the exercise of voting rights
of shares held in the Federal Signal Stock Fund, or with respect to any tender
offer, and the identity of such Participant, and (ii) not to divulge such
direction or identity to any person or entity, including, without limitation,
the Company, any other Employer and any Non-Participating Employer and any
director, officer, employee or agent thereof. It is the intent of this
Subsection that the Company, each other Employer, and each Non-Participating
Employer and their directors, officers, employees and agents not be able to
ascertain the direction given (or not given) by any Participant in connection
with the exercise of voting rights of such shares or with respect to any tender
offer. To the extent that a Participant, Beneficiary or Alternate Payee acts
with respect to the exercise of voting rights of shares held in the Federal
Signal Stock Fund or the tender, deposit, sale, exchange or transfer of such
shares only, such Participant, Beneficiary or Alternate Payee shall be a
Fiduciary.
6.9
Invalidity of Voting or Tender Procedures



To the extent the Trustee exercises any fiduciary responsibility with respect to
the voting, tendering, or withdrawal of tender of shares held in the Federal
Signal Stock Fund, the Trustee shall, unless pursuant to the requirements of
ERISA or otherwise it is unlawful to do so, (i) take into account directions
timely received from Participants as valid direction with respect to the
exercise of voting rights or a tender offer, and (ii) to the extent that the
Trustee deems it appropriate, take into consideration any relevant non-financial
factors (in addition to any financial factors) bear in the exercise voting
rights or in the sale, exchange, transfer, or tender or in the exercise of
withdrawal rights.
6.10
Unitized Federal Signal Stock Fund



Participants invested in the Federal Signal Stock Fund hold units of such fund.
A unit of the Federal Signal Stock Fund holds shares of Federal Signal Common
Stock and cash. Each day, Additions to and Reductions from (each as defined
below) the Federal Signal Stock Fund are totaled. If the cash in the Federal
Signal Stock Fund is above or below the amount required to settle these trades,
shares of Federal Signal Common Stock are traded on the open market. At the
Close of Business on each Business Day, all transactions for such day are
combined and the total value of the Federal Signal Stock Fund is divided by the
number of units in such fund to determine the fund’s Net Asset Value (“NAV”).
NAV is the price used to determine the value of Participants’ ESOP subaccounts.
The number of shares of Federal Signal Common Stock in the Federal Signal Stock
Fund attributable at any particular time to the interest of a Participant shall
be the approximate product of the total number of shares then held in the
Federal Signal Stock Fund multiplied by a fraction, the numerator of which is
the value of the Federal Signal Stock Fund then in the Participant’s ESOP
subaccount and the denominator of which is the total value of the Federal Signal
Stock Fund. The value of a unit in the Federal Signal Stock Fund (“Closing Unit
Value”) shall be determined on each Business Day by dividing the fair market
value of such fund by the number

- 29 -

--------------------------------------------------------------------------------




of units in such fund before taking into account Additions to and Reductions
from such fund. After the Closing Unit Value is determined at the Close of
Business on each Business Day, the total number of units in the Federal Signal
Stock Fund shall be re-determined to take into account new units resulting from
Additions to such fund and canceled units resulting from Reductions from such
fund. As of the Close of Business on such Business Day, the total number of new
units resulting from Additions to the Federal Signal Stock Fund shall equal the
total amount of the Additions to such fund divided by the Closing Unit Value. As
of the Close of Business on such Business Day, the total number of units to be
canceled under the Federal Signal Stock Fund shall equal the total amount of
Reductions from such fund divided by the Closing Unit Value. Whenever all or any
part of the balances in the Federal Signal Stock Fund is reduced as a result of
a Reduction, the reduced amount shall equal the Closing Unit Value multiplied by
the number of whole and fractional units credited to such Accounts. For purposes
of this Subsection, “Addition” means any amounts added to the Federal Signal
Stock Fund during the day as a result of contributions to, reinstatement of
Accounts and interfund transfers since the Close of Business on the immediately
preceding Business Day. For purposes of this Subsection, “Reduction” means any
amounts reduced from the Federal Signal Stock Fund as a result of any in-service
withdrawals, loans, distributions, interfund transfers, return of any excess
amounts, and forfeitures since the Close of Business on the immediately
preceding Business Day.
6.11
Valuation of Investment Funds



As of each Business Day, the Trustee shall report to the Investment Committee
the fair market value of the assets of each Investment Fund and the number and
value of units in the Federal Signal Stock Fund. The fair market value of an
Investment Fund shall be the value of such Investment Fund as of the Close of
Business on such Business Day. The number and value of units in the Federal
Signal Stock Fund shall be determined in accordance with Subsection 6.10.
6.12
Voting of Shares in Mutual Funds



Shares of mutual funds held in a Participant’s Accounts shall be voted on his or
her behalf by the Trustee. In making voting decisions on the mutual fund shares,
the Trustee shall vote the shares in the long-term, economic best interests of
Plan Participants.

- 30 -

--------------------------------------------------------------------------------




SECTION 7


ACCOUNTS


7.1
Participants’ Accounts

The Committee shall maintain or cause to be maintained the following separate
Accounts for each Participant, as applicable:
(a)
After-Tax Account. An After-Tax Account shall be maintained for each Participant
on whose behalf any After-Tax Contributions are made to this Plan and/or any
after-tax contributions were made under a Prior Plan. Such contributions, and
any earnings and losses on those contributions, shall be allocated to the
Participant’s After-Tax Account.



(b)
After-Tax Rollover Account. An After-Tax Rollover Account shall be maintained
for each Participant on whose behalf any After-Tax Rollover Contributions have
been made to this Plan and/or any after-tax contributions have been transferred
or rolled over from a Prior Plan. Such contributions, and any earnings and
losses on those contributions, shall be allocated to the Participant’s After-Tax
Rollover Account.



(c)
Catch-Up Account. A Catch-Up Account shall be maintained for each Participant on
whose behalf any Catch-Up Contributions are made to this Plan and/or any
catch-up contributions were made under a Prior Plan. Such contributions, and any
earnings and losses on those contributions, shall be allocated to the
Participant’s Pre-Tax Account.



(d)
Match Account. A Match Account shall be maintained for each Participant on whose
behalf any Matching Contributions are made to this Plan and/or any matching
contributions were made under a Prior Plan. Such contributions, and any earnings
and losses on those contributions, shall be allocated to the Participant’s Match
Account.



(e)
Pre-Tax Account. A Pre-Tax Account shall be maintained for each Participant on
whose behalf any Pre-Tax Contributions are made to this Plan and/or any pre-tax
contributions were made under a Prior Plan. Such contributions, and any earnings
and losses on those contributions, shall be allocated to the Participant’s
Pre-Tax Account.



(f)
Prior Plan ESOP Account. A Prior Plan ESOP Account shall be maintained for each
Participant on whose behalf contributions were made under an employee stock
ownership plan, which was maintained by Elgin Sweeper Company and merged into
this Plan. Such contributions, and any earnings and losses on those
contributions, shall be allocated to the Participant’s Prior Plan ESOP Account.



(g)
Qualified Nonelective Account. A Qualified Nonelective Account shall be
maintained for each Participant on whose behalf any qualified nonelective


- 31 -

--------------------------------------------------------------------------------




contributions are made to this Plan, any special retirement contributions were
made to this Plan prior to the Effective Date, and/or any qualified nonelective
contributions were made under a Prior Plan. Such contributions, and any earnings
and losses on those contributions, shall be allocated to the Participant’s
Qualified Nonelective Account. Such Account shall satisfy the vesting
requirements of Treasury Regulation Section 1.401(k)-1(c) and be subject to the
distribution requirements of Treasury Regulation Section 1.401(k)-1(d).


(h)
Retirement Account. A Retirement Account shall be maintained for each
Participant on whose behalf any Retirement Contributions are made to this Plan,
any retirement transition contributions were made to this Plan prior to the
Effective Date, and/or any profit sharing contributions were made under a Prior
Plan. Such contributions, and any earnings and losses on those contributions,
shall be allocated to the Participant’s Retirement Account.



(i)
Rollover Account. A Rollover Account shall be maintained for each Participant on
whose behalf any Rollover Contributions (other than After-Tax Rollover
Contributions) have been made to this Plan and/or any rollover contributions
(other than after-tax rollover contributions) have been transferred or rolled
over from a Prior Plan. Such contributions, and any earnings and losses on those
contributions, shall be allocated to the Participant’s Rollover Account.



The Committee may establish such rules and procedures relating to the
maintenance, adjustment, and liquidation of Participants’ Accounts, and the
crediting of contributions and income, losses, expenses, appreciation, and
depreciation attributable thereto, as are considered necessary or advisable. In
addition to the Accounts described above, the Committee may maintain such other
Accounts in the names of Participants or otherwise as the Committee considers
necessary or desirable.
7.2
ESOP Subaccounts



The Committee shall maintain or cause to be maintained separate subaccounts in
the Accounts of each Participant to reflect the value of the Participant’s
balances in the ESOP portion of the Plan and the Non-ESOP portion of the Plan.
The ESOP subaccount shall reflect the portion of each Account invested in the
Federal Signal Stock Fund. The Non-ESOP subaccount shall reflect the portion of
each Account invested in all Investment Funds other than the Federal Signal
Stock Fund.
7.3
Adjustment of Accounts



Pursuant to rules established by the Committee and applied on a uniform basis,
and subject to a Participant’s dividend election under Subsection 6.5, a
Participant’s or Beneficiary’s Accounts shall be adjusted on each Business Day
to reflect the fair market value (as defined in Subsection 6.4) of the various
Investment Funds as of such date, including adjustments to reflect any
distributions (including withdrawals), contributions, rollovers, loans,
transfers between Investment Funds, income, losses, expenses, appreciation or
depreciation with respect to such

- 32 -

--------------------------------------------------------------------------------




Accounts since the previous Business Day. Such Accounts shall continue to be so
adjusted until all amounts in such Accounts are paid.
7.4
Statement of Account



At such times and in such manner as determined by the Committee, each
Participant shall be furnished with a statement reflecting the condition of his
or her Accounts in the Trust Fund.
7.5
Accounts for Alternate Payees



A separate Account shall be established for an Alternate Payee entitled to any
portion of a Participant’s Account under a Qualified Domestic Relations Order in
accordance with procedures established by the Committee and applicable law. Such
separate Account shall be valued and accounted for in the same manner as any
other Account. Pursuant to the terms of the Qualified Domestic Relations Order,
an Alternate Payee may receive a distribution of his or her benefits in the same
manner as if such Alternate Payee were a Participant at any time after the
Qualified Domestic Relations Order has been approved by the Committee, without
regard to whether such distribution is made or commences prior to the
Participant’s earliest retirement age (as defined in Code Section 414(p)(4)(B)).
If a separate Account has been established on behalf of an Alternate Payee but
all of the amounts in the Account have not yet been distributed, the Alternate
Payee may direct the investment of such Account in the same manner as if such
Alternate Payee were a Participant. Subject to the Committee’s rules, an
Alternate Payee may designate one or more Beneficiaries to receive payment of
the Alternate Payee’s separate Account under the Plan in the same manner as if
such Alternate Payee were a Participant, except that the Alternate Payee may
designate an alternate Beneficiary other than his or her Spouse without such
Spouse’s consent.
7.6
Order and Timing of Withdrawals, Loans, and Distributions



Any amounts to be paid to a Participant, a Beneficiary, or an Alternate Payee
shall be withdrawn from his or her Accounts on a pro rata basis or in such other
order established by the Committee for withdrawals, loans, and distributions
from the Plan. The withdrawal, loan, or distribution shall be valued or
processed (i) as of the day on which such request is received by the Committee
or its designee, if such request is received before the Close of Business on a
Business Day, or (ii) as of the next Business Day, if such request is received
by the Committee or its designee on a day other than a Business Day or after the
Close of Business on a Business Day. In addition, each payment shall be charged
against the Investment Funds in the applicable Account on a pro rata basis.

- 33 -

--------------------------------------------------------------------------------




SECTION 8


CONTRIBUTION AND BENEFIT LIMITATIONS


8.1.
Contribution Limitations



For each Limitation Year, the Annual Addition to a Participant’s Account shall
not exceed the lesser of $49,000 (as adjusted for cost-of-living increases under
Code Section 415(d)) or 100% of the Participant’s Code Section 415 Compensation
for the Limitation Year, subject to the following:
(a)
The compensation limit described above shall not apply to any contribution for
medical benefits (within the meaning of Code Section 401(h) or Code Section
419A(f)(2)) after severance from employment that is otherwise treated as an
Annual Addition.



(b)
The Committee shall take any actions it deems advisable to avoid an Annual
Addition in excess of Code Section 415; provided, however, if a Participant’s
Annual Addition for a Limitation Year actually exceeds the limitations of this
Subsection, the Committee shall correct such excess in accordance with
applicable guidance issued by the Internal Revenue Service. Any such correction
of excess Annual Additions shall be charged against the Investment Funds in the
applicable Account on a pro rata basis; provided, however, that the reduction of
an excess Annual Addition of a director, officer or other principal stockholder
of the Company subject to the requirements of Section 16(b) of the Securities
Exchange Act of 1934 shall not decrease his or her interest in the Federal
Signal Stock Fund.



(c)
Annual Additions shall be subject to Code Section 415 and applicable Treasury
Regulations issued thereunder, the requirements of which are incorporated herein
by reference to the extent not specifically provided above or in Subsection 8.2.



8.2.
Combining of Plans



In applying the limitations set forth in Subsection 8.1, reference to the Plan
shall mean this Plan and all other defined contribution plans (whether or not
terminated) maintained by the Related Employers. In complying with the
requirements of Subsection 8.1, a Participant’s Annual Additions shall be
limited by first reducing annual additions under the plan under which the
Participant is then currently covered (or was most recently covered) as an
active employee, then under the next most recent plan that covered the
Participant as an active employee, and so on in reverse chronological order
through all aggregated plans, until the Participant’s Annual Additions have been
reduced sufficiently to comply with Code Section 415 and Subsection 8.1.
8.3.
Dollar Limitations on Pre-Tax Contributions



No Participant shall make Pre-Tax Contributions under this Plan, or elective
deferrals under any other qualified plan maintained by an Employer, during any
calendar year in excess of $16,500 (or such other amount as the Secretary of the
Treasury shall specify from time to time

- 34 -

--------------------------------------------------------------------------------




pursuant to Code Section 402(g)), excluding Catch-Up Contributions. As of each
December 31, the Committee or its designee shall determine the total Pre-Tax
Contributions made by each Participant during the calendar year. In the event
that the Pre-Tax Contributions for a Participant exceeds the above limitation,
such Excess Deferrals (and any income allocable thereto determined in accordance
with Subsection 8.6) shall be paid to the Participant by the following April 15.
If a Participant’s total Pre-Tax Contributions under this Plan and any other
plan of another employer for any calendar year exceed the maximum annual amount
described above, the Participant may notify the Committee in writing (on or
before March 1 of the next following calendar year) of the Participant’s
election to have all or a portion of the Participant’s Pre-Tax Contributions
(and the income allocable thereto determined in accordance with Subsection 8.6)
under this Plan distributed in accordance with this Subsection. In addition, any
Matching Contributions attributable to amounts distributed under this Subsection
(and any income allocable thereto determined in accordance with Subsection 8.6)
shall be forfeited and shall be used to reduce future Matching Contributions of
the Participant’s Employer under the Plan or to pay expenses of the Plan.
8.4.
Percentage Limitations on Pre-Tax Contributions



In no event shall the Average Deferral Percentage (defined below) of the
Participants who are Highly Compensated Employees for any Plan Year exceed the
greater of:
(a)
The Average Deferral Percentage of all other Participants for such Plan Year
multiplied by 1.25; or



(b)
The Average Deferral Percentage of all other Participants for such Plan Year
multiplied by 2.0, provided that the Average Deferral Percentage of the
Participants who are Highly Compensated Employees does not exceed that of all
other eligible Participants by more than two percentage points.



In accordance with applicable Treasury Regulations, an eligible Employee’s
“Average Deferral Percentage” for a Plan Year means the ratio of A to B, where A
equals the sum of the Pre-Tax Contributions actually paid to the Trust on behalf
of each such eligible Employee for a Plan Year, and B equals the eligible
Employee’s Testing Compensation for such Plan Year. From time to time during the
Plan Year, the Committee may determine whether the limitation of this Subsection
shall be satisfied and may limit the Pre-Tax Contributions to be withheld on
behalf of Highly Compensated Employees or may refund Pre-Tax Contributions
previously withheld. If, after the end of the Plan Year, the limitations of this
Subsection are not satisfied, the Committee shall either refund Pre-Tax
Contributions previously withheld on behalf of Highly Compensated Employees or
an Employer may make qualified nonelective employer contributions.
If Pre-Tax Contributions made on behalf of Highly Compensated Employees are
refunded to satisfy the limitations of this Subsection, the Committee shall
determine the amount of Excess Pre-Tax Contributions and shall refund such
amounts on the basis of the Highly Compensated Employees’ contribution amounts.
“Excess Pre-Tax Contributions” mean the amount by which Pre-Tax Contributions
for a Plan Year made on behalf of Highly Compensated Employees exceeds the above
limitations. Excess Pre-Tax Contributions previously withheld (and any income
allocable thereto determined in accordance with Subsection 8.6) shall be
distributed

- 35 -

--------------------------------------------------------------------------------




within 2½ months after the close of the Plan Year to which they relate. In
addition, any Matching Contributions attributable to such Excess Pre-Tax
Contributions (and any income allocable thereto determined in accordance with
Subsection 8.6) shall be forfeited and shall be used to reduce future Matching
Contributions of the Participant’s Employer or to pay Plan expenses.
In order to meet the above requirements and the requirements described in the
following Subsection, any Employer may establish a special rate of qualified
nonelective employer contributions applicable only to certain Participants who
are not Highly Compensated Employees of such Employer. The timing and amount of
such qualified nonelective employer contributions shall satisfy the requirements
of Treasury Regulations.
8.5.
Percentage Limitations on Matching and After-Tax Contributions



Except for Participants subject to a collective bargaining agreement, in no
event shall the Average Contribution Percentage (defined below) of the
Participants who are Highly Compensated Employees for any Plan Year exceed the
greater of:
(a)
The Average Contribution Percentage of all other Participants for such Plan Year
multiplied by 1.25; or



(b)
The Average Contribution Percentage of all other Participants for such Plan Year
multiplied by 2.0, provided that the Average Contribution Percentage of the
Participants who are Highly Compensated Employees does not exceed that of all
other Participants by more than two percentage points.



In accordance with applicable Treasury Regulations, an eligible Employee’s
“Average Contribution Percentage” for a Plan Year means the ratio of A to B,
where A equals the After-Tax and Matching Contributions made by or on behalf of
each such eligible Employee for a Plan Year, and B equals the eligible
Employee’s Testing Compensation received by the Employee for such Plan Year.
From time to time during the Plan Year, the Committee may determine whether the
limitation of this Subsection shall be satisfied and, to the extent necessary to
ensure compliance with such limitation, may limit the After-Tax Contributions to
be withheld on behalf of Highly Compensated Employees not subject to a
collective bargaining agreement or may refund After-Tax Contributions previously
withheld. If, after the end of the Plan Year, the limitations of this Subsection
are not satisfied, the Committee may refund After-Tax Contributions previously
withheld on behalf of Highly Compensated Employees not subject to a collective
bargaining agreement. If the limitation of this Subsection still is not
satisfied after application of the preceding sentence, the Committee may refund
Matching Contributions previously credited to Highly Compensated Employees not
subject to a collective bargaining agreement.
If After-Tax Contributions or Matching Contributions made on behalf of such
Highly Compensated Employees are refunded to satisfy the limitation of this
Subsection, the Committee shall determine the amount of “Excess After-Tax
Contributions” or “Excess Matching Contributions” and shall refund such amounts
on the basis of such Highly Compensated Employees’ contribution amounts. “Excess
After-Tax Contributions” and “Excess Matching

- 36 -

--------------------------------------------------------------------------------




Contributions” mean the amount by which After-Tax Contributions or Matching
Contributions for a Plan Year made by or on behalf of Highly Compensated
Employees exceed the above limitations. Excess After-Tax and Matching
Contributions previously withheld (and any income allocable thereto determined
in accordance with Subsection 8.6) shall be distributed within 2½ months after
the close of the Plan Year to which they relate.
In lieu of distributing Excess After-Tax or Matching Contributions, an Employer
may make qualified nonelection employer contributions described in the preceding
Subsection.
8.6.
Calculating Income Allocable to Excess Deferrals and Contributions



The income allocable to a distribution to a Participant for a Plan Year (as
required under Subsections 8.1, 8.3, 8.4, and 8.5) shall be determined under any
method permitted under Treasury Regulations and selected by the Committee,
provided such method does not discriminate in favor of Highly Compensated
Employees, is used consistently for all Participants and for all corrective
distributions for the Plan Year, and is based on the method for allocating
income to Participants’ Accounts. No income or loss shall be allocated to Excess
Deferrals, Excess Pre-Tax Contributions, Excess After-Tax Contributions, or
Excess Matching Contributions for the period between the end of the Plan Year in
which such Excess Deferrals, Excess Pre-Tax Contributions, Excess After-Tax
Contributions and/or Excess Matching Contributions arose and the date of
distribution of such amounts.
8.7.
Corrective Contributions/Reallocations



In addition to the powers described in Subparagraph 13.5(j), the Committee may
take the following actions to correct errors in the administration of the Plan:
(a)
If, with respect to any Plan Year, an administrative error results in a
Participant’s Account not being properly credited with Pre-Tax Contributions,
After-Tax Contributions, Rollover Contributions, Matching Contributions or
Retirement Contributions, or earnings on any such amounts, the Committee may
take corrective action, including, but not limited to, one or more of the
following corrective actions, in order to place such Participant’s Account in
the position that the Account would have been in had no error occurred:



(i)
Direct additional contributions to be made to such Participant’s Accounts;



(ii)
Reallocate existing contributions among the Accounts of affected Participants;
or



(iii)
Such other actions as it considers desirable under the circumstances as are
consistent with the principles of the Employee Plans Compliance Resolution
System set forth in Revenue Procedure 2008-50 and/or subsequent guidance
published in the Internal Revenue Bulletin.



(b)
If, with respect to any Plan Year, an administrative error results in an amount
being credited to the Account of a Participant or any other individual who is
not


- 37 -

--------------------------------------------------------------------------------




otherwise entitled to such amount, the Committee may take corrective action,
including but not limited to:


(i)
Direct the forfeiture of amounts erroneously credited (with such forfeitures to
be used to reduce future Employer contributions or other contributions to the
Plan);



(ii)
Reallocate such erroneously credited amounts to other Participants’ Accounts; or



(iii)
Such other actions as it considers desirable under the circumstances as are
consistent with the principles of the Employee Plans Compliance Resolution
System set forth in Revenue Procedure 2008-50 and/or subsequent guidance
published in the Internal Revenue Bulletin.


- 38 -

--------------------------------------------------------------------------------




SECTION 9


VESTING AND FORFEITURES


9.1
Participant Contributions



A Participant shall at all times be 100% vested in his or her Pre-Tax,
After-Tax, Catch-Up, Rollover and After-Tax Rollover Accounts.
9.2
Matching Contributions



Each Participant, who terminates employment with the Related Employers on or
after Normal Retirement Age or by reason of death or Disability (or by reason of
death (effective as of January 1, 2007) or Disability while performing qualified
military service (within the meaning of Code Section 414(u)(5)), shall be 100%
vested in the Matching Contributions made to his or her Match Account. Each
other Participant shall vest in his or her Matching Contributions as described
below.
(a)
Except as provided in Paragraph (b), (c), (d), (e) or (f) below, each
Participant shall vest in his or her Match Account in accordance with the
following table:

Number of Years of
Vesting Service
Vesting
Percentage
Less than 3
—%
3 or more
100%



(b)
Each Participant described in Subparagraphs (i), (ii), (iii) and (iv) below
shall vest in his or her Match Account in accordance with the following table:

Number of Years of
Vesting Service
Vesting
Percentage
Less than 1
—%
1 but less than 2
50%
2 but less than 3
75%
3 or more
100%



(i)
Each Participant who is an IAM Local 701 Employee or a Sheet Metal Workers Local
265 Employee;



(ii)
Each Participant who is an IBEW Local 134 Employee (with respect to Matching
Contributions received prior to January 1, 2009 only);



(iii)
Each Participant who received Matching Contributions prior to January 1, 2007;
and




- 39 -

--------------------------------------------------------------------------------




(iv)
Each Participant who was an eligible Employee of ClappDico Corporation, Dayton
Progress Corporation, Manchester Tool Company, On Time Machining Company, or PCS
Company.



(c)
Each Participant who is an IBEW Local 134 Employee shall vest in his or her
Match Account, with respect to Matching Contributions made on or after January
1, 2009 only, in accordance with the following table:

Number of Years of
Vesting Service
Vesting
Percentage
1 or less
50%
Greater than 1, but less than 3
75%
3 or more
100%



(d)
Effective as of October 1, 2010, each Participant who was a participant in the
VESystems 401(k) Plan on or before October 1, 2010 shall vest in his or her
Match Account in accordance with the following table:

Number of Years of
Vesting Service
Vesting
Percentage
Less than 1
—%
1 but less than 2
40%
2 or more
100%



(e)
Effective as of the date a Prior Plan merges with and into the Plan, each
Participant who was a participant in such Prior Plan shall be 100% vested in the
portion of his or her Match Account attributable to matching contributions
transferred from such Prior Plan.



(f)
The following Participants shall be 100% vested in their Match Accounts: (i)
each Participant who was employed by Jamestown Precision Tooling, Inc. and
terminated employment due to a plant closing after March 1, 2003; (ii) each
Participant who was employed by Federal Sign, Inc. on April 30, 2003; (iii) each
Participant who was employed by E-One New York, Inc. as of September 18, 2004
and who worked until his or her scheduled termination date; (iv) each
Participant who was employed by Technical Tooling, Inc. on December 3, 2004; (v)
each Participant who was employed by Justrite Manufacturing Company LLC on
December 15, 2004; (vi) each Participant who was employed by Allied Tool
Products, Inc. on December 28, 2004; (vii) each Participant who was employed by
ClappDico Corporation, Manchester Tool Company or On Time Machining Company on
January 31, 2007; (viii) each Participant who was a participant in the PIPs
Technology, Inc. 401(k) Plan on or before January 1, 2008; (ix) each Participant
who was employed by Dayton Progress Corporation or PCS Company on April 21,
2008; (x) each Participant who was employed by E-One, Inc. on


- 40 -

--------------------------------------------------------------------------------




August 4, 2008, and (xi) each Participant who was employed by Pauluhn Electric
Manufacturing Company, LLP on November 23, 2009.


9.3
Retirement Contributions



Each Participant, who terminates employment with the Related Employers on or
after Normal Retirement Age or by reason of death or Disability (or by reason of
death (effective as of January 1, 2007) or Disability while performing qualified
military service (within the meaning of Code Section 414(u)(5)), shall be 100%
vested in the Retirement Contributions made to his or her Retirement Account.
Each other Participant shall vest in his or her Retirement Contributions as
described below.
(a)
Except as provided in Paragraph (b), (c), (d) or (e) below, each Participant
shall vest in his or her Retirement Account in accordance with the following
table:

Number of Years of
Vesting Service
Vesting
Percentage
Less than 3
—%
3 or more
100%



(b)
Each Participant described in Subparagraphs (i) and (ii) below shall vest in his
or her Retirement Account in accordance with the following table:

Number of Years of
Vesting Service
Vesting
Percentage
Less than 1
—%
1 but less than 2
50%
2 but less than 3
75%
3 or more
100%



(i)
Each Participant who is a non-union Employee of Manchester Tool Company; or



(ii)
Each Participant who received Retirement Contributions prior to January 1, 2007
and was employed by Elgin Sweeper Company, Jamestown Precision Tooling, Inc.,
Justrite Manufacturing Company LLC, Technical Tooling, Inc., or, with respect to
Retirement Contributions received prior to January 1, 2003 only, E-One, Inc. or
Victor Products USA, Inc.



(c)
Each Participant who is an IBEW Local 134 Employee shall vest in his or her
Retirement Account in accordance with the following table:

Number of Years of
Vesting Service
Vesting
Percentage
1 or less
50%
Greater than 1, but less than 3
75%
3 or more
100%




- 41 -

--------------------------------------------------------------------------------




(d)
Effective as of the date a Prior Plan merges with and into the Plan, each
Participant who was a participant in such Prior Plan shall be 100% vested in the
portion of his or her Retirement Account attributable to profit sharing
contributions transferred from such Prior Plan.



(e)
The following Participants shall be 100% vested in their Retirement Accounts:
(i) with respect to Retirement Contributions received on or after January 1,
2003 only, each Participant who was employed by E-One, Inc., E-One New York,
Inc. or Victor Products USA, Inc.; (ii) each Participant who was employed by
Jamestown Precision Tooling, Inc. and terminated employment due to a plant
closing after March 1, 2003; (iii) each Participant who was employed by E-One
New York, Inc. as of September 18, 2004 and who worked until his or her
scheduled termination date; (iv) each Participant who was employed by Technical
Tooling, Inc. on December 3, 2004; (v) each Participant who was employed by
Justrite Manufacturing Company LLC on December 15, 2004; (vi) each Participant
who was employed by Manchester Tool Company on January 31, 2007; (vii) each
Participant who was a participant in the PIPs Technology, Inc. 401(k) Plan on or
before January 1, 2008; (viii) each Participant who was employed by E-One, Inc.
on August 4, 2008; and (ix) each Participant who was employed by Pauluhn
Electric Manufacturing Company, LLP on November 23, 2009.



9.4
Qualified Nonelective Contributions



A Participant shall at all times be 100% vested in his or her Qualified
Nonelective Account.
9.5
Prior Plan ESOP Contributions



A Participant shall vest in his or her Prior Plan ESOP Account in accordance
with the following table:
Number of Years of
Vesting Service
Vesting
Percentage
Less than 1
—%
1 but less than 2
50%
2 but less than 3
75%
3 or more
100%



9.6
Amendments to Vesting Schedule



No amendment to the Plan’s vesting schedules shall deprive a Participant of
nonforfeitable rights to benefits accrued prior to the date of such amendment.
If the Plan’s

- 42 -

--------------------------------------------------------------------------------




vesting schedule is amended, each Participant with at least three years of
Vesting Service may elect to have his or her nonforfeitable percentage
determined without regard to such amendment. The period during which the
election may be made shall commence with the date the amendment is adopted and
shall end on the later of 60 days after the amendment is adopted, 60 days after
the amendment is effective, and 60 days after the Participant receives written
notice of the amendment.
9.7
Forfeitures



Any portion of a Participant’s Accounts that do not vest shall be regarded as
forfeitures upon such Participant’s Severance From Service. All forfeited
amounts shall be used to reduce contributions of the Participant’s Employer or
to pay Plan expenses. Pending allocation to reduce Employer contributions, such
amounts shall be invested as directed by the Investment Committee or its
designee.
9.8
Reinstatement of Accounts for Rehires



If an inactive Participant who has made Pre-Tax Contributions resumes employment
and again becomes a Participant at any time, or if an inactive Participant who
was partially vested in any Matching Contributions or Retirement Contributions
resumes employment and again becomes a Participant before incurring a Break in
Service of five years, the portion of the Participant’s Accounts that was
previously forfeited shall be reinstated if (i) such Participant has not
received a distribution from the Plan, or (ii) such Participant received a
distribution of less than the full amount of his or her Accounts repays in cash
the amount of his or her previously distributed Accounts. Any such repaid amount
shall be nonforfeitable. Reinstated amounts shall be invested in the default
investment arrangement specified by the Investment Committee in accordance with
ERISA Section 404(c)(5) and related regulations until such Participant makes an
investment election on an Approved Form of Election with respect to such
amounts.
9.9
Death Benefits under Qualified Military Service



Notwithstanding any provision of the Plan to the contrary, effective as of
January 1, 2007, in the case of a Participant who dies while performing
qualified military service (as defined in Code Section 414(u)), the survivor(s)
of the Participant shall be entitled to any additional benefits (other than
benefit accruals relating to the period of qualified military service) provided
under the Plan had the Participant resumed and then terminated employment on
account of death.

- 43 -

--------------------------------------------------------------------------------




SECTION 10


PAYMENTS


10.1
Form of Payment



Subject to Subsections 10.2 and 10.5, after each Participant’s Severance From
Service, the vested value of the Participant’s Accounts shall be paid to or for
the benefit of the Participant or his or her Beneficiary in one or more of the
following forms of payment as the Participant or his or her Beneficiary elects:
(a)
By a single payment in cash;



(b)
By monthly, quarterly, semi-annual or annual installments in cash during a
period not to exceed the life expectancy of the Participant or the joint life
expectancy of the Participant and his or her designated Beneficiary determined
at the date payments begin; provided, however, that unless the Participant
elects otherwise, all distributions of the Participant’s ESOP Subaccounts shall
be made over a period not longer than five years, in compliance with Code
Section 409(o); or



(c)
By one or more payments in accordance with Paragraph (a) or (b) above, except
that such payment(s) shall be made in whole shares of Federal Signal Common
Stock, to the extent that the portion of such Participant’s Account balances
allocated to the Federal Signal Stock Fund is evenly divisible by the fair
market value of such stock on the Business Day as of which such value is
determined, and the remainder of such Participant’s Account in cash.



10.2
Time of Payment



Following a Participant’s Severance From Service, distribution of the balance of
a Participant’s Account shall be made or commence as follows:
(a)
Consent Required. Payment of a Participant’s Accounts (as determined pursuant to
Subsection 10.1) shall be made pursuant to the Participant’s request for payment
and within the time frame established by the Committee. If the vested value of a
Participant’s Accounts exceeds $5,000, such vested value shall not be paid
without his or her consent. Unless a Participant elects otherwise, payment of
the Participant’s Accounts shall be paid in a single cash payment not later than
the 60th day after the close of the Plan Year in which the latest of: (i) the
Participant’s attainment of Normal Retirement Age; (ii) the tenth anniversary of
the Participant’s participation in the Plan, and (iii) the Participant’s
Severance From Service date.



(b)
Mandatory Distributions. Notwithstanding any other provision of this SECTION 10
to the contrary, the following rules shall apply to a Participant, Beneficiary
or Alternate Payee if the vested value of his or her Accounts does not exceed
$5,000 (excluding the balance in his or her Rollover Account and After-


- 44 -

--------------------------------------------------------------------------------




(c)
Tax Rollover Account) and he or she does not make a distribution election within
the time frame established by the Committee:



(i)
Account Balance of $1,000 or Less. If the Participant incurs a Severance From
Service and if the vested value of his or her Accounts (including the value of
his or her Rollover Account and After-Tax Rollover Account) does not exceed
$1,000, he or she shall receive payment of such vested value in a single cash
payment in accordance with rules and procedures established by the Committee;
provided, that if the vested value of a Participant’s Accounts is zero, then
such vested value shall be deemed paid to the Participant immediately.



(ii)
Account Balance Over $1,000. If the Participant incurs a Severance From Service
and if the vested value of his or her Accounts (excluding the value of his or
her Rollover Account and After-Tax Rollover Account) is greater than $1,000 but
less than or equal to $5,000, such vested value shall be paid in a direct
rollover to an individual retirement plan designated by the Committee in
accordance with rules and procedures established by the Committee, unless the
Participant otherwise elects to have the value of his or her Accounts paid in a
single payment in cash or rolled over to an eligible retirement plan in
accordance with Subsection 10.3.



10.3
Direct Rollover of Eligible Rollover Distribution



If payment of a Participant’s benefits constitutes an Eligible Rollover
Distribution, then the Participant or other Eligible Distributee may elect to
have such distribution paid directly to an Eligible Retirement Plan.
(a)
Eligible Distributee means (i) an Employee or former Employee, (ii) an
Employee’s or former Employee’s surviving Spouse, (iii) the Employee’s or former
Employee’s Spouse or former Spouse who is the Alternate Payee under a Qualified
Domestic Relations Order, and (iv) an individual who is a non-Spouse designated
Beneficiary (as defined by Section 401(a)(9)(E) of the Code) of the Employee or
former Employee.



(b)
Eligible Retirement Plan means (i) an individual retirement account described in
Code Section 408(a), (ii) an individual retirement annuity described in Code
Section 408(b) (other than an endowment contract), (iii) an annuity plan
described in Code Section 403(a), (iv) a qualified trust described in Code
Section 401(a), (v) an annuity contract described in Code Section 403(b), (vi)
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, or (vii) a Roth IRA as described in Code
Section 408A. The definition of an Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a Qualified Domestic Relations Order. In
the case of a non-Spouse


- 45 -

--------------------------------------------------------------------------------




designated Beneficiary, an Eligible Retirement Plan includes only an individual
retirement account or annuity described in Code Section 408(a) or (b) or 408A,
solely to the extent permitted under Code Section 402(c)(11) and the Treasury
Regulations and other guidance issued thereunder.


(c)
Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Eligible Distributee, except that an Eligible
Rollover Distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Eligible Distributee or
the joint lives (or joint life expectancies) of the Eligible Distributee and the
Eligible Distributee’s designated Beneficiary, or for a specified period of ten
years or more, (ii) any distribution to the extent such distribution is required
under Code Section 401(a)(9), (iii) any distribution made on account of
financial hardship, and (iv) any distribution of less than $200. A portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of After-Tax Contributions which are not includible
in gross income. However, such portion may be transferred to an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b) (other than an endowment contract), an
annuity plan or contract described in Code Section 403(a) or 403(b), a qualified
plan described in Code Section 401(a), or a Roth IRA (solely to the extent
allowed under the Code), only if such individual retirement account, individual
retirement annuity, annuity plan or contract, qualified trust, or Roth IRA
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible. A
rollover distribution to a Roth IRA must satisfy the requirements of Code
Sections 402(c) and 408A.



10.4
Designation of Beneficiary



At any time before payment of a Participant’s Accounts or, if installment
payments have begun, then at any time before payment of the last installment, a
Participant may designate a Beneficiary or Beneficiaries (who may be executors
or trustees and who shall be the same person or persons for each of the
Participant’s Accounts) on an Approved Form of Election. The Participant may
change or revoke any such designation on an Approved Form of Election at any
time before payment of his or her Accounts or, if installment payments have
begun, then at any time before payment of the last installment.
A Participant’s Spouse shall in all cases be deemed to be his or her Beneficiary
unless (i) the Participant has filed an Approved Form of Election designating a
non-Spouse Beneficiary, (ii) the Spouse of the Participant has consented in
writing to such designation, (iii) the consent acknowledges the effect of the
designation and is witnessed by a notary public, and (iv) such election
designates a Beneficiary that may not be changed without further spousal
consent, unless the Spouse executed a general written consent expressly
permitting changes of the Beneficiary without any requirement of further consent
of the Spouse. Notwithstanding the foregoing, the spousal consent requirements
shall not apply if the Participant establishes to the

- 46 -

--------------------------------------------------------------------------------




satisfaction of the Committee that such written consent may not be obtained
because there is no Spouse, the Spouse cannot be located, or other circumstances
(as described in Treasury Regulations under Code Sections 401(a)(11) and 417)
preclude the necessity of the Spouse’s consent. If the Spouse of a Participant
is legally incompetent to give consent, such consent may be given by the
Spouse’s legal guardian, which shall include the Participant if he or she is the
Spouse’s legal guardian. If the Participant is legally separated or has been
abandoned, as provided by a court order, spousal consent shall not be required,
except where required provided by a Qualified Domestic Relations Order.
Upon a Participant’s death, a Beneficiary may designate a secondary Beneficiary
or Beneficiaries to receive payment of the Participant’s Accounts upon the
primary Beneficiary’s death. Such designation must be made on an Approved Form
of Election prior to entire payment of the Participant’s Accounts.
If a deceased Participant failed to designate a Beneficiary as provided above,
or if the Beneficiary dies before the Participant or before complete payment of
the Participant’s Accounts, the Participant’s Accounts shall be distributed in
the following order.
(a)
To the Participant’s surviving Spouse (determined as of the date of the
Participant’s death).



(b)
If Paragraph (a) does not apply because the Participant does not have a Spouse
on the date of his or her death, to the legal representative or representatives
of the estate of the last to die of the Participant and the Participant’s
designated Beneficiary (the “Surviving Payee”) or, if an estate is not opened on
behalf of the Participant or Beneficiary, to the duly authorized individual
properly designated by any applicable small estate affidavit or similar
documentation issued pursuant to applicable state law.



(c)
If an estate is not opened on behalf of the Surviving Payee and a small estate
affidavit or similar documentation is not issued pursuant to applicable state
law, to the personal representative of the Surviving Payee.



(d)
If there is no personal representative of the Surviving Payee, to or for the
benefit of one or more of the Surviving Payee’s relatives by blood, adoption or
marriage in such proportions as the Committee (or its delegate) determines.



10.5
Minimum Distribution Requirements



Notwithstanding any provision of the Plan to the contrary, with respect to
distributions made for calendar years beginning on or after January 1, 2003, the
Plan shall apply the minimum distribution requirements of Code Section 401(a)(9)
in accordance with final and temporary Treasury Regulations under Code Section
401(a)(9) that were issued by the Internal Revenue Service on April 17, 2002 and
June 15, 2004 (as corrected on November 22, 2004), including Treasury Regulation
Sections 1.401(a)(9)-2 through 1.401(a)(9)-9 and the incidental death benefit
requirements of Code Section 401(a)(9)(G). Any provisions of the Plan that are
inconsistent with Code Section 401(a)(9) and the Treasury Regulations thereunder
shall be deemed inoperative.

- 47 -

--------------------------------------------------------------------------------




The Participant’s entire interest shall be distributed, or begin to be
distributed, to the Participant no later than the Participant’s required
beginning date, which is generally the later of the April 1 following the
Participant’s attainment of age 70½ or the date the Participant has a Severance
From Service. However, if the Participant is a 5% owner, Plan distributions must
commence no later than the April 1 following the Participant’s attainment of age
70½. Benefits must be paid over a period not extending beyond the life
expectancy of the Participant or the joint life expectancies of the Participant
and his or her Beneficiary. If the Participant dies after installment
distributions have begun, payments shall continue under the elected payment
form. If the Participant dies before distributions begin, the Participant’s
entire interest shall be distributed, or begin to be distributed, no later than
the following:
(a)
If the Participant’s surviving Spouse is the Participant’s sole Beneficiary,
distributions to the surviving Spouse shall begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70½, if later.



(b)
If the Participant’s surviving Spouse is not the Participant’s sole Beneficiary,
distributions to the Beneficiary shall begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.



(c)
If there is no designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest shall be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.



If the Participant’s Spouse is the sole Beneficiary and dies after the
Participant but before distributions have begun, then Paragraphs (b) and (c)
above shall apply as if the Spouse were the Participant.
Notwithstanding any provision of this Subsection to the contrary, effective as
of January 1, 2009, a Participant or Beneficiary who would have been required to
receive required minimum distributions for 2009 but for the enactment of Code
Section 401(a)(9)(H) (“2009 RMDs”), and who would have satisfied that
requirement by receiving distributions that are (i) equal to the 2009 RMDs or
(ii) one or more payments in a series of substantially equal distributions (that
include the 2009 RMDs) made at least annually and expected to last for the life
(or life expectancy) of the Participant or the joint lives (or joint life
expectancy) of the Participant and the Participant’s designated Beneficiary, or
for a period of at least ten years (“Extended RMDs”), shall receive those
distributions for 2009 unless the Participant or Beneficiary chooses not to
receive such distributions. Participants and Beneficiaries described in the
preceding sentence shall be given the opportunity to elect not to receive the
distributions described in the preceding sentence. In addition, 2009 RMDs and
Extended RMDs shall be treated as Eligible Rollover Distributions under
Subsection 10.3, but shall not be eligible for a direct rollover.

- 48 -

--------------------------------------------------------------------------------




10.6
Missing Persons



The Employers and the Committee shall not be required to search for or locate a
Participant, Spouse, Alternate Payee or Beneficiary. Each Participant, Spouse,
Alternate Payee, and Beneficiary must file with the Committee from time to time
in writing his or her post office address and each change of post office
address. Any communication, statement, or notice addressed to a Participant,
Spouse, Alternate Payee, or Beneficiary at the last post office address filed
with the Committee, or if no address is filed with the Committee, then in the
case of a Participant, at the Participant’s last post office address as shown on
the Employers’ records, shall be considered a notification for purposes of the
Plan and shall be binding on the Participant, Spouse, Alternate Payee and
Beneficiary for all purposes of the Plan. If the Committee notifies a
Participant, Spouse, Alternate Payee, or Beneficiary, and if such person fails
to claim Plan benefits or make such person’s whereabouts known to the Committee
within two years after the notification, the benefits of the Participant,
Spouse, or Beneficiary may be disposed of, to the extent permitted by applicable
law, by one or more of the following methods:
(a)
By retaining such benefits in the Plan;



(b)
By paying such benefits to a court of competent jurisdiction for judicial
determination of the right thereto;



(c)
By forfeiting such benefits in accordance with procedures established by the
Committee. If a Participant, Spouse, Alternate Payee or Beneficiary is
subsequently located, such benefits shall be restored to the Participant,
Spouse, Alternate Payee or Beneficiary under the Plan; or



(d)
By any equitable manner permitted by law under rules adopted by the Committee.



10.7
Recovery of Benefits



In the event a Participant, Spouse, Alternate Payee, or Beneficiary receives a
benefit payment from the Plan that is in excess of the benefit payment that
should have been made to such Participant, Spouse, Alternate Payee, or
Beneficiary or in the event a person other than a Participant, Spouse, Alternate
Payee, or Beneficiary receives an erroneous payment from the Plan, the Committee
shall have the right, on behalf of the Plan, to recover the amount of the excess
or erroneous payment from the recipient. To the extent permitted under
applicable law, the Committee may, at its option, deduct the amount of such
excess or erroneous payment from any future benefits payable on behalf of a
Participant, regardless of whether such amount would otherwise be paid to a
Participant, Spouse, or Alternate Payee, Beneficiary who did not receive the
overpayment.
10.8
Facility of Payment



When a person entitled to benefits under the Plan is under legal disability, or,
in the Committee’s opinion, is in any way incapacitated so as to be unable to
manage his or her financial affairs, the Committee may direct the Trustee to pay
the benefits to such person’s legal representative, or to a relative or friend
of such person for such person’s benefit, or the Committee may direct the
application of such benefits for the benefit of such person. Any

- 49 -

--------------------------------------------------------------------------------




payment made in accordance with the preceding sentence shall be a full and
complete discharge of any liability for such payment under the Plan.

- 50 -

--------------------------------------------------------------------------------




SECTION 11


IN-SERVICE WITHDRAWALS


11.1
Hardship Withdrawals



A Participant may, prior to his or her Severance From Service, apply for a
hardship withdrawal of all or any part of his or her Pre-Tax Account (excluding
earnings credited on Pre-Tax Contributions after December 31, 1988), Rollover
Account, After-Tax Rollover Account and Prior Plan ESOP Account, as applicable.
Notwithstanding the foregoing, effective as of October 1, 2010, each Participant
who was a participant in the VESystems 401(k) Plan on or before October 1, 2010
may apply for a hardship withdrawal of all or any part of his or her vested
Account balances transferred from the VESystems 401(k) Plan. If a hardship
withdrawal is made pursuant to this Subsection, the Participant may not make
Pre-Tax, Catch-Up, or After-Tax Contributions for a period of six months
following the date he or she receives the payment. A hardship withdrawal must be
for an immediate and heavy financial need of the Participant for which funds are
not reasonably available from other resources of the Participant.
A Participant shall be deemed to have an immediate and heavy financial need if
the hardship is on account of:
(a)
Payment of unreimbursed medical expenses described in Code Section 213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income) previously incurred by the Participant, his or her Spouse, any
dependents of the Participant (as defined in Code Section 152 without regard to
Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), including any non-custodial
child who is subject to the special rule of Code Section 152(e), or Primary
Beneficiary, or payment of unreimbursed expenses necessary for these persons to
obtain medical care described in Code Section 213(d);



(b)
Purchase (excluding mortgage payments) of the principal residence of the
Participant;



(c)
Payment of tuition, related educational fees, and room and board expenses, for
the next twelve months of post-secondary education for the Participant, his or
her Spouse, the Participant’s dependents (as defined in Code Section 152 without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), or Primary
Beneficiary;



(d)
Prevention of the eviction of the Participant from his or her principal
residence or prevention of the foreclosure on the mortgage on his or her
principal residence;



(e)
Payment of burial or funeral expenses for the Participant’s deceased parent,
Spouse, children, dependents (as defined in Code Section 152 without regard to
the change in definition under Code Section 152(d)(1)(B)), or Primary
Beneficiary;



(f)
Payment of expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165


- 51 -

--------------------------------------------------------------------------------




(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or


(g)
Other events provided for in revenue rulings, notices or other documents of
general applicability published by the Commissioner of Internal Revenue.



For purposes of this Subsection, “Primary Beneficiary” means an individual who a
Participant has named as his or her Beneficiary under Subsection 10.4 and who
has an unconditional right to all or a portion of the Participant’s Account
balances upon the Participant’s death (a contingent or secondary Beneficiary
does not qualify).
A Participant shall be deemed to have established that the amount is not
reasonably available from other resources if the Participant has elected to
receive a cash distribution of the dividends paid on the shares of Federal
Signal Common Stock attributable to his or her proportionate interest in the
Federal Signal Stock Fund and has obtained all other in-service withdrawals,
distributions and nontaxable loans available under this Plan and any other plan
maintained by his or her Employer.
The Committee shall determine whether a financial hardship exists and the amount
to be paid as a result of the hardship. When making this determination, the
Committee may rely on the Participant’s written representation that his or her
immediate and heavy financial need could not be satisfied in whole or in part
from other resources reasonably available to him or her. Financial hardship
determinations shall be made in accordance with the Code and the applicable
Treasury Regulations and using a uniform and nondiscriminatory standard. If the
Committee or its designee approves the hardship withdrawal, the hardship
withdrawal shall not exceed the amount required to meet the need created by the
hardship, including any amounts necessary to pay any Federal income taxes or
penalties reasonably anticipated to result from the withdrawal.
Notwithstanding any provision of the Plan to the contrary, a Participant who is
also a participant in the Federal Signal Corporation Savings Restoration Plan
may not request a hardship withdrawal under this Subsection.
11.2
Withdrawals Upon Attainment of Age 59½



Before a Severance From Service, but after attainment of age 59½, a Participant
may withdraw of all or any portion of the balance in his or her Pre-Tax Account.
Notwithstanding the foregoing, effective as of October 1, 2010, a Participant
who was a participant in the VESystems 401(k) Plan on or before such date may
also withdraw all or any portion of his or her Account balances transferred from
the VESystems 401(k) Plan after attainment of age 59½.
11.3
Withdrawals Upon Attainment of Normal Retirement Age



Before a Severance From Service, but after attainment of Normal Retirement Age,
a Participant may withdraw of all or any portion of the balances in his or her
Accounts.

- 52 -

--------------------------------------------------------------------------------




11.4
Withdrawals From After-Tax Account



Before a Severance From Service, a Participant may withdraw all or any portion
of the balances in his or her After-Tax Account once per calendar year. If the
Participant withdraws After-Tax Contributions made to the Plan before January 1,
1987, the withdrawal shall come first from the Participant’s After-Tax
Contributions, and then, once all of such contributions have been withdrawn,
from the investment earnings on such contributions. If the Participant withdraws
After-Tax Contributions made to the Plan after December 31, 1986, the withdrawal
shall come, pro rata, from both the Participant’s After-Tax Contributions and
the investment earnings on those contributions.
11.5
Withdrawals From Rollover Account and After-Tax Rollover Account



Before a Severance From Service, a Participant may withdraw all or any portion
of the balances in his or her Rollover Account and After-Tax Rollover Account
once per calendar year.
11.6
Withdrawals From Balances Transferred from a Prior Plan



Before a Severance From Service, a Participant who was a participant in the PIPs
Technology, Inc. 401(k) Plan (the “PIPs Plan”) on or before April 1, 2008 may
withdraw all or any portion of his or her Accounts attributable to balances
transferred to the Plan from the PIPs Plan if such Participant incurs a
Disability.
11.7
Distributions To Individuals Performing Military Service



A Participant, who receives a distribution that meets the requirements of
Paragraph (a) below, shall be treated as having received a distribution under
Paragraph (a) even if the distribution would also have been permitted under
Paragraph (b).
(a)
Qualified Reservist Distributions: A Participant may withdraw all or a portion
of the balances in his or her Pre-Tax Account if: (i) such Participant is a
member of a reserve component (as defined in Section 101 of Title 37, United
States Code) that is ordered or called to active duty after September 11, 2001,
and (ii) the Participant’s tour of active duty has a duration in excess of 179
days or an indefinite period. This withdrawal may only be made during the period
that begins on the date of the Participant’s order or call to active duty and
ends on the date of the Participant’s active duty.



(b)
Distributions Related to Deemed Severance From Service: During any period in
which the Participant is performing qualified military service described in Code
Section 414(u)(5) for more than 30 days, the Participant shall be treated as
having incurred a Severance From Service for purposes of receiving a
distribution from his or her Pre-Tax Account. If such Participant elects to
receive a distribution from his or her Pre-Tax Account, the Participant cannot
make Pre-Tax, Catch-Up or After-Tax Contributions for six months following
election and payment of such distribution.


- 53 -

--------------------------------------------------------------------------------




11.8
Application for In-Service Withdrawals



An application for any in-service withdrawal under this SECTION 11 must be made
through an Approved Form of Election. The minimum amount of any in-service
withdrawal is $300. Any withdrawal payment shall be made as soon as practicable.

- 54 -

--------------------------------------------------------------------------------




SECTION 12


LOANS


12.1
Terms and Conditions of Loans



Pursuant to procedures the Committee shall establish for loan applications and
processing, the Committee may approve loans to Participants, subject to the
following terms and conditions.
(a)
Any application for a loan must be made through an Approved Form of Election.



(b)
A loan shall be evidenced by a promissory note in a form approved by the
Committee and shall provide for repayment over a fixed period and interest at
the prevailing rate, which payment period and interest rate shall be determined
by the Committee in a uniform manner.



(c)
At any one time, a Participant may not have outstanding more than one loan.



(d)
The Participant shall pledge a portion of his or her Pre-Tax, After-Tax,
Rollover and After-Tax Rollover Accounts as security for such loan, and shall
pay from such Accounts all reasonable fees related to the processing of any
loan. Notwithstanding the foregoing, effective as of October 1, 2010, each
Participant who was a participant in the VESystems 401(k) Plan on or before
October 1, 2010 may also pledge all or any part of the portion of his or her
vested Accounts transferred from the VESystems 401(k) Plan as security for a
loan.



(e)
The Committee may permit loan rollovers in cases of acquisitions or dispositions
for certain groups during certain periods.



12.2
Amount of Loans



The principal amount of any loan made to a Participant, together with the unpaid
balance of any other outstanding loans under the Plan and all other qualified
employer plans (as defined in Code Section 72(p)(4)) sponsored by a Related
Employer, on the date the loan is made, shall not exceed the lesser of (a) or
(b) below:
(a)
$50,000, reduced by the excess (if any) of: (i) the highest outstanding balance
of loans under the Plan and all other qualified employer plans during the
twelve-month period ending the day before such loan was made, minus (ii) the
outstanding balance of such outstanding loans on the date on which such loan was
made; or



(b)
One-half of the total balance of the Participant’s Pre-Tax, After-Tax, Rollover
and After-Tax Rollover Accounts, and, effective as of October 1, 2010, the
portion of his or her vested Accounts transferred from the VESystems 401(k)
Plan, if applicable.


- 55 -

--------------------------------------------------------------------------------




The minimum loan amount to a Participant shall not be less than $1,000.
12.3
Repayment of Loans



A loan shall specify a repayment period that shall not extend beyond five years
after the date the loan is made, unless the proceeds of the loan are used to
purchase the Participant’s principal place of residence, in which case such loan
must be repaid within ten years after the date the loan is made.
Repayment of each loan shall be made by payroll deduction. Each loan shall
require substantially level amortization with payments not less frequently than
quarterly. Prepayment of all or a portion of the loan is permitted at any time
without penalty by certified check or money order made payable to the Trustee.
Pursuant to rules established by the Committee, if a Participant is on an unpaid
Approved Leave of Absence, he or she may be permitted to defer repayments for up
to one year, and may be given a grace period to repay the loan if a payment is
missed. Notwithstanding the foregoing, if a Participant is on an Approved Leave
of Absence due to qualified military service, his or her loan repayments may be
suspended in accordance with Code Section 414(u)(4), and for the duration of his
or her qualified military service, the interest rate on his or her outstanding
loan shall be capped at the lesser of the original loan rate or 6%.
Loan repayments shall be credited to the Participant’s Accounts from which the
loan was made as of the date such payment is received by the Trustee on a pro
rata basis. Loan repayments shall be credited to the Investment Funds in
accordance with the Participant’s investment election under Subsection 6.2 in
effect at the time of loan repayment, and, in the absence of such investment
election, to the default investment arrangement specified by the Investment
Committee in accordance with ERISA Section 404(c)(5) and related regulations.
12.4
Unpaid Loans



A loan which is not repaid when due shall be deemed to be in default and shall
be treated as a “deemed distribution” if not repaid within the cure period
specified in uniform rules and guidelines established by the Committee. Upon
distribution of a Participant’s Accounts before a loan is repaid in full, the
unpaid loan balance, together with loan interest, shall become due and payable,
and the Trustee shall first satisfy the indebtedness from the Participant’s
Account before making any payments to Participant. If a loan defaults,
foreclosure on the promissory note and attachment of security on such loan shall
not occur until a distributable event occurs under the Plan.

- 56 -

--------------------------------------------------------------------------------




SECTION 13


ADMINISTRATION OF PLAN


13.1
Plan Administrator



The Fiduciaries shall have only those specific powers, duties, responsibilities
and obligations as are specifically given them under this Plan or the Trust
Agreement or delegated to them by the Company. The Company may delegate all or
any part of its powers, rights and duties under the Plan to such person or
persons as it may deem advisable, including the Benefits Planning Committee, the
Committee, the Investment Committee, the Trustee, and such other individuals or
entities determined by the Company. The Board of Directors has the sole
authority to appoint and remove the members of the Benefits Planning Committee,
the Committee, and the Investment Committee.
(a)
Committee. The Committee shall be the “plan administrator” as defined under
ERISA Section 3(16) and the “named fiduciary” as defined under ERISA Section
402(a) of the Plan, except as such duties are delegated to other Fiduciaries
under the terms of the Plan. The Committee is responsible for the general
administration of the Plan and the carrying out of its provisions. No person
shall be ineligible to be a member of the Committee because he or she is, was,
or may become a Participant of the Plan.



(b)
Benefits Planning Committee. The Benefits Planning Committee shall be
responsible for carrying out settlor functions reserved by the Company with
respect to the Plan, including, without limitation, the authority to amend,
modify or terminate the Plan. The Benefits Planning Committee shall also be the
“named fiduciary” as defined under ERISA Section 402(a) with respect to
oversight of the investment of Plan assets.



(c)
Investment Committee. The Investment Committee shall be the “named fiduciary” as
defined under ERISA Section 402(a) with respect to the investment of Plan assets
in accordance with the investment policy established by the Benefits Planning
Committee, as it may be amended from time to time. The Investment Committee
shall have the sole authority to appoint investment managers and select
Investment Funds. The Investment Committee may remove an investment manager at
any time, upon reasonable notice. Upon such removal, or upon the resignation of
an investment manager, the Investment Committee may appoint another investment
manager.



(d)
Trustee and Investment Managers. The Trustee shall be appointed by the Committee
from time to time. The Committee may remove a Trustee at any time, upon
reasonable notice, and upon such removal, or upon the resignation of a Trustee,
the Committee shall appoint a successor Trustee. The Trustee shall have the sole
responsibility for the administration of the Trust and the management of the
Trust assets, except that, if the Investment Committee appoints one or more
investment managers, each investment manager shall have sole authority and


- 57 -

--------------------------------------------------------------------------------




responsibility for the investment and reinvestment of such portion of the
Investment Funds as the Investment Committee directs. Except as otherwise
provided in Subsection 6.12, the investment managers shall have the sole
authority to exercise the right to vote proxies with respect to any securities
held in the Trust, other than proxies with respect to Federal Signal Stock Fund.


(e)
Employers. In general, the respective Employers shall have the sole
responsibility for making contributions.



Each Fiduciary may rely upon any direction, information or action of another
Fiduciary with respect to matters within the responsibility of such other
Fiduciary and is not required under this Plan or the Trust to inquire into the
propriety of any such direction, information or action. To the maximum extent
permitted by law, each Fiduciary shall be responsible for the proper exercise of
its own powers, duties, responsibilities and obligations under this Plan and
shall not be responsible for any act or failure to act of another Fiduciary. To
the maximum extent permitted by ERISA, no other Fiduciary shall be liable for
any loss which may result from a decision of an investment manager with respect
to Plan assets under its control.
13.2
Indemnification



To the maximum extent permitted by law, the Fiduciaries, those persons to whom a
Fiduciary properly delegates any portion of its responsibilities under the Plan
and any persons who were, are or become directors, officers or employees of any
Employer, and each of them, shall be indemnified and saved harmless by the
Employers (to the extent not indemnified of saved harmless under any liability
insurance contracts or indemnification arrangements) from and against any and
all liability or claim to which the Fiduciaries or such other persons may be
subjected by reason of any act done or omitted to be done in good faith with
respect to Plan administration other than any liability or claim resulting from
such person’s gross negligence or willful misconduct. Such indemnification shall
include, but not be limited to, all expenses reasonably incurred in their
defense in the event that the Employers failed to provide such defense after
having been requested in writing to do so.
13.3
Organization of Committee



The Vice President, Human Resources shall act as Chairman of the Committee. Any
person appointed by the Chairperson, who may but need not be a member of the
Committee, shall act as Secretary.
13.4
Committee Actions



The Committee shall hold meetings upon such notice, at such place or places
(including by telephone, videoconference, or other electronic means) and at such
time or times, as it may from time to time determine. A majority of the members
of the Committee at the time in office shall constitute a quorum for the
transaction of business. All resolutions adopted or other action taken by the
Committee shall be by vote of a majority of the members of the Committee present
at any meeting. Any action required or permitted to be taken by the Committee at
a meeting may be taken without a meeting if all members of the Committee
unanimously consent in writing to the adoption of a resolution authorizing such
action.

- 58 -

--------------------------------------------------------------------------------




13.5
Committee General Powers, Rights, and Duties

Except as otherwise specifically provided in the Plan, and in addition to the
powers, rights, and duties specifically given to the Committee elsewhere in the
Plan and the Trust, the Committee shall have the following powers, rights, and
duties, which shall be exercisable in the sole discretion of the Committee:
(a)
To adopt and enforce such rules, procedures, and regulations as in its opinion
may be necessary for the proper and efficient administration of the Plan and
Trust and as are consistent with the Plan and Trust, and to change, alter, or
amend such rules, procedures, and regulations.



(b)
To construe and interpret the provisions of the Plan and make factual
determinations, including the remedying of ambiguous provisions.



(c)
To determine all questions arising in the administration of the Plan, including
the power to determine the rights or eligibility of Employees or Participants or
any other persons, and the amounts of their benefits (if any) under the Plan,
and to remedy ambiguities, inconsistencies, or omissions, and any such
determination shall be binding on all parties.



(d)
To employ and suitably compensate such agents, attorneys, accountants,
actuaries, recordkeepers, or other persons (who also may be employed by the
Employers or the Trustee) to render advice and perform other services as the
Committee may deem necessary or advisable to carry out its powers, rights, and
duties.



(e)
To hear, review, and decide claims for benefits (including benefit claims
appeals) under the Plan.



(f)
To direct the Trustee regarding payments or distributions from the Trust Fund in
accordance with the provisions of the Plan and Trust.



(g)
To furnish the Employers and other Fiduciaries with such information as may be
required by them for tax or other purposes in connection with the Plan, and to
obtain from Fiduciaries and Participants such information as is necessary for
the proper administration of the Plan.



(h)
To prepare reports in accordance with Subsection 13.6.



(i)
To communicate the Plan and its requirements to Participants in accordance with
applicable law.



(j)
To take such actions as the Committee may deem necessary or advisable to correct
any errors in the operation of the Plan.


- 59 -

--------------------------------------------------------------------------------




13.6
Reports

The Committee shall prepare an annual report showing in reasonable detail the
assets of the Plan and giving a brief account of the operation of the Plan for
the preceding Plan Year. The Committee shall exercise such authority and
responsibility as it deems appropriate in order to comply with ERISA, the Code
and applicable governmental regulations relating to records of Participants’
employment, Accounts and the percentages thereof which are vested under the
Plan; notifications to Participants; annual reports to the Department of Labor;
and any and all other reports necessary or desirable to maintain the
tax-qualified status of the Plan.
13.7
Information Required by Committee



The Employers shall furnish the Committee with such data and information as the
Committee may deem necessary or desirable in order to administer the Plan. The
records of the Employers as to an Employee’s or Participant’s period of
employment, termination of employment and the reason therefore, Approved Leave
of Absence, reemployment, date of birth, marital status and compensation shall
be conclusive on all persons unless determined to the Committee’s satisfaction
to be incorrect.
13.8
Allocations and Delegations of Responsibility



The Committee may delegate from time to time to such person or persons as it may
deem advisable for the efficient administration of the Plan and Trust all or
part of the Committee’s powers, rights, and duties under the Plan and the Trust
and may authorize such person to delegate such powers, rights, and duties to
other person or persons. Any such delegation may be made to an individual, a
committee, or subcommittee established by the Committee, a third party, or any
other entity selected by the Committee. The Committee at any time may modify or
revoke any such delegation. Any action of a delegatee in the exercise of its
delegated responsibilities shall have the same force and effect for all purposes
hereunder as if such action had been taken by the Committee. Except as otherwise
provided by applicable law, the Committee shall not be liable for any acts or
omissions of any such delegatee. The delegatee shall periodically report to the
Committee concerning the discharge of its delegated responsibilities. Unless
otherwise provided, references in the Plan to the Committee shall include
delegatees and designees of the Committee.
13.9
Interested Committee Member



If a member of the Committee (or one of its delegatees or designees) also is a
Participant in the Plan, he or she may not decide or determine any matter or
question concerning distributions of any kind to be made to him or her or the
nature or mode of settlement of his or her benefits unless such decision or
determination could be made by him or her under the Plan if he or she were not
serving on the Committee.
13.10
Removal or Resignation



The Committee, or any member thereof, shall hold office until the earlier of (i)
his or her termination of employment with the Company, or (ii) until the date
that the Committee charter is amended to remove the person from membership of
the Committee.

- 60 -

--------------------------------------------------------------------------------




13.11
Compensation and Expenses



The Committee shall perform its duties without compensation. Unless paid by the
Employers and except as otherwise provided below, all reasonable costs, charges,
and expenses incurred in the administration of this Plan, including expenses
incurred by the Committee, compensation to the Trustee, compensation to an
investment manager, and any compensation to agents, attorneys, actuaries,
accountants, recordkeepers, and other persons performing services on behalf of
this Plan or for the Committee shall be paid from the Trust Fund in such
portions as the Committee may direct. As directed by the Committee, expenses to
be paid from the Trust Fund may be drawn from (i) Participants’ Accounts, in the
form of a flat fee, charges for specific services, or a percentage of the value
of each Account, (ii) earnings or gains in each Investment Fund or (iii)
forfeitures under Subsection 9.7. Expenses directly related to the investment of
a particular Investment Fund (such as brokerage, postage, express and insurance
charges, and transfer taxes) shall be paid from that Investment Fund.
13.12
Uniform Application of Rules



The Committee shall administer the Plan on a reasonable basis. Any rules,
procedures, or regulations established by the Committee shall be applied
uniformly to all persons similarly situated.
13.13
Committee’s Decision Final



Benefits under the Plan shall be paid only if the Committee, or its delegate,
decides in its sole discretion that a Participant or Beneficiary (or other
claimant) is entitled to them. Subject to applicable law, any interpretation of
the provisions of the Plan and any decisions on any matter within the discretion
of the Committee made by the Committee, or its delegate, in good faith shall be
binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known and the Committee shall make such adjustment on
account thereof as it considers equitable and practicable.

- 61 -

--------------------------------------------------------------------------------




SECTION 14


CLAIMS PROCEDURES


14.1
Initial Retirement Benefit Claims



In the event of a dispute between the Trustee or Committee and a Participant or
Beneficiary over the amount of benefits payable under the Plan, the Participant
or Beneficiary may file a claim for benefits by notifying the Committee of such
claim. Such notification must be in writing and shall set forth the basis of
such claim.
The Committee shall decide whether to grant a claim within 90 days of the date
on which the claim is received, unless special circumstances require a longer
period for review of the claim, and the claimant is notified in writing of the
extension of time within the first 90-day period; provided, however, that no
extension shall be longer than an additional 90 days beyond the original
response deadline.
14.2
Initial Disability Benefit Claims



If the claim is for Disability benefits, the Committee shall review the claim
within 45 days of the date on which the claim is received. If special
circumstances require a longer period for review, and the claimant is notified
in writing of the extension of time within the 45-day period, the Committee may
extend the time period for responding to the claim by an additional 30 days. If
a decision still cannot be made within this 30-day extension period due to
circumstances outside the Committee’s control, the Committee may extend the time
period for responding to the claim by an additional 30 days, provided that the
Committee notifies the claimant in writing of such additional extension prior to
the expiration of the original 30-day extension period.
14.3
Initial Claim Processing and Appeal



If a claimant has not submitted sufficient information to the Committee to
process a benefit claim, the claimant shall be notified of the incomplete claim
and given time to submit additional information. This shall extend the time in
which the Committee has to respond to the claim from the date the notice of
insufficient information is sent to the claimant until the date the claimant
responds to the request. If the claimant does not submit the requested missing
information to the Committee within a reasonable time period, the claim shall be
denied.
Whenever a claim for benefits is denied, written notice, prepared in a manner
calculated to be understood by the claimant, shall be provided to the claimant,
setting forth the specific reasons for the denial, referring to the specific
Plan provisions on which the denial is based, explaining the procedures for
review of the decision made by the Committee, and explaining the claimant’s
right to bring a civil action under ERISA Section 502(a) following a denial on
appeal. If the denial is based upon submission of information insufficient to
support a decision, the Committee shall specify the information which is
necessary to perfect the claim and its reasons for requiring such additional
information. Benefits shall be paid only if the Committee determines in its
discretion that a claimant is entitled them.

- 62 -

--------------------------------------------------------------------------------




Any request for review must be in writing and shall be addressed to the
Committee. The request for review shall set forth all of the grounds upon which
it is based, all facts in support thereof, and any other matters which the
claimant deems pertinent. The Committee may require the claimant to submit such
additional facts, documents, or other material as the Committee may deem
necessary or appropriate in making its review.
14.4
Appeal Procedures for Retirement Benefits



Any individual whose claim for benefits is denied in whole or in part (or such
person’s authorized representative) may appeal the denial by submitting to the
Committee a written request for review of the application within 60 days after
receiving written notice of the denial from the Committee. The Committee shall
give the claimant (or the claimant’s representative) an opportunity to review
pertinent documents and to submit written comments and other information (even
if such information was not submitted in connection with the initial claim) in
preparing such request for review.
The Committee shall act upon each request for review within 60 days after
receipt thereof unless special circumstances require an extension of time of up
to an additional 60 days for processing the request for review. If such an
extension of time for review is required, written notice of the extension shall
be furnished to the claimant prior to the end of the initial 60-day period;
provided, however that such review shall be made no later than 120 days after
the Committee’s receipt of the claimant’s written request for review.
14.5
Appeal Procedures for Disability Benefits



Any individual whose application for Disability benefits is denied in whole or
in part (or such person’s authorized representative) may appeal the denial by
submitting to the Committee a written request for review of the application
within 180 days after receiving written notice of the denial from the Committee.
The Committee shall give the claimant (or the claimant’s representative) an
opportunity to review pertinent documents and to submit written comments and
other information (even if such information was not submitted in connection with
the initial claim) in preparing such request for review.
The Committee shall act upon each request for review of a Disability claim
within 45 days after receipt thereof unless special circumstances require an
extension of time of up to an additional 45 days for processing the request for
review. If such an extension of time for review is required, written notice of
the extension shall be furnished to the claimant prior to the end of the initial
45-day period; provided, however that such review shall be made no later than 90
days after the Committee’s receipt of the claimant’s written request for review.
14.6
Appeals Processing



Within the applicable time periods described above, the Committee shall give
written notice of its appeal decision to the claimant. In the event the
Committee confirms the denial of the application for benefits in whole or in
part, such notice shall set forth, in a manner calculated to be understood by
the claimant, the specific reasons for such denial, specific references to the
Plan provisions on which the decision was based, a statement that the claimant
is entitled to receive, upon request and free of charge, access to and copies of
all documents, records, and

- 63 -

--------------------------------------------------------------------------------




other information relevant to the benefit claim, and a statement regarding the
claimant’s right to bring a civil action under ERISA Section 502(a) following a
denial on appeal. In the event that the Committee determines that the claim for
benefits should not have been denied in whole or in part, the Committee shall
take appropriate remedial action.
The Committee shall establish rules and procedures, consistent with the Plan and
with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section. The Committee may require a claimant who
wishes to submit additional information in connection with a claim or appeal to
do so at the claimant’s own expense.
No action at law or in equity shall be brought to recover benefits under the
Plan until the claim and review process in this SECTION 14 has been exercised
and until the Plan benefits requested in such review have been denied in whole
or in part. If any judicial proceeding is undertaken to appeal the denial of a
claim or bring any other action under ERISA other than a breach of fiduciary
duty claim, the evidence presented shall be strictly limited to the evidence
timely presented to the Committee. In addition, any such judicial proceeding
must be filed within 90 days after the Committee’s final decision. All decisions
and communications to Participants, Spouses, Beneficiaries, or other persons
regarding a claim for benefits under the Plan shall be held strictly
confidential by the Participant, Spouse, Beneficiary (or other claimant), and
the Committee, the Employers, and their agents.

- 64 -

--------------------------------------------------------------------------------




SECTION 15


MANAGEMENT OF TRUSTS


15.1
Trustee and Trust Agreement



All Plan assets shall be held in the Trust. The Trust shall be held by a Trustee
under a Trust Agreement approved by the Committee. The Trust Agreement may
provide for the joint administration, and commingling, of the Trust Fund with
the funds of any other defined contribution plan established by any Related
Employer. The assets of the Trust shall be held, invested and disposed of in
accordance with the terms of the Trust Agreement.
15.2
Restrictions as to Reversion of Trust Fund to the Employers



Except as otherwise provided in this Subsection, all assets of the Trust Fund
shall be retained for the exclusive benefit of Participants, Alternate Payees,
and Beneficiaries. All the Employers shall have no right, title, or interest in
the assets of the Trust Fund. No part of the assets of the Trust Fund at any
time shall revert to, or be repaid to, the Employers, directly or indirectly,
except as follows.
(a)
If the Internal Revenue Service initially determines that the Plan, as applied
to an Employer, does not meet the requirements of a “qualified plan” under Code
Section 401(a), the assets of the Trust Fund attributable to contributions made
by the Employer under the Plan shall be returned to the Employer within one year
of the date of denial of qualification of the Plan as applied to the Employer.



(b)
If a contribution or a portion of a contribution is made by an Employer as a
result of a mistake of fact, such contribution or portion of a contribution
shall not be considered to have been contributed to the Trust by the Employer
and, after having been reduced by any losses of the Trust allocable thereto,
shall be returned to the Employer within one year of the date the amount is paid
to the Trust.



(c)
Each contribution made by an Employer is conditioned upon the deductibility of
such contribution as an expense for Federal income tax purposes, to the extent
the deduction for the contribution made by the Employer is disallowed, such
contribution, or portion of such contribution, after having been reduced by any
losses of the Trust allocable thereto, shall be returned to the Employer within
one year of the date of disallowance of the deduction.



In no event may the return of a contribution pursuant to Paragraph (b) or (c)
above cause any Participant’s Accounts to be less than the amount had the
contribution not been made under the Plan.

- 65 -

--------------------------------------------------------------------------------




SECTION 16


AMENDMENT AND TERMINATION


16.1
Amendment



While the Employers expect and intend to continue the Plan, the Company, by
action of the Benefits Planning Committee, reserves the right to amend the Plan,
in whole or in part, from time to time, except as follows:
(a)
The duties and liabilities of the Committee under the Plan cannot be increased
substantially without its consent.



(b)
No amendment shall reduce the value of a Participant’s accrued benefit (as
adjusted for income, losses, expenses, appreciation, and depreciation) to less
than the amount he or she would be entitled to receive if the Participant had
resigned from employment with all of the Employers on the effective date of the
amendment.



(c)
Except as provided in Subsection 15.2 or required by the Code or other
applicable law, under no condition shall any amendment result in the return or
repayment to any Employer of any part of the Trust Fund or the income therefrom,
or result in the distribution of the Trust Fund for the benefit of anyone other
than Participants and any other persons entitled to benefits under the Plan.



16.2
Plan Termination



The Plan shall terminate as to all Employers on any date specified by the
Company by action of the Benefits Planning Committee with 30 days’ advance
written notice of the termination given to the Committee, the Trustee, and the
other Employers. The Plan shall terminate as to an individual Employer on the
first to occur of the following.
(a)
The date the Plan is terminated by that Employer.



(b)
The date that Employer is judicially declared bankrupt or insolvent.



(c)
The date that Employer completely discontinues contributions under the Plan.



(d)
The date that Employer ceases to be a Related Employer due to one of the
following:



(i)
The sale of all or substantially all of the stock of that Employer to a person
that is not a Related Employer;



(ii)
The sale of all or substantially all of the assets of that Employer to a person
that is not a Related Employer; or




- 66 -

--------------------------------------------------------------------------------




(iii)
The merger or consolidation of that Employer with a person that is not a Related
Employer.



Each Participant employed by an Employer that ceases to be a Related Employer
shall be considered to have terminated employment with all Related Employers on
such date and shall cease to accrue additional Plan contributions with respect
to any period of time commencing on or after such date.
16.3
Nonforfeitability and Distribution on Termination



Upon complete termination or partial termination of the Plan, or the complete
discontinuance of all Plan contributions, the rights of all affected
Participants to benefits accrued to the date of such termination, after all
adjustments, shall be nonforfeitable. Upon such occurrence, the Committee may
direct the Trustee to distribute to each Participant employed by that Employer
his or her benefits under the Plan in a lump sum (unless he or she then is
employed by a Related Employer). However, distributions under this Subsection
shall be made only to the extent such distributions are permissible under Code
Section 401(k) and applicable Treasury Regulations. All appropriate accounting
provisions of the Plan shall continue to apply until all Participants’ Accounts
have been distributed under the Plan.
16.4
Plan Merger, Consolidation, or Spin-Off



In the case of any merger or consolidation with, or transfer of assets or
liabilities to, any other retirement plan qualified under Code Section 401(a),
each Participant’s benefit shall be equal to or greater than the benefit he or
she would have been entitled to receive if the Plan had terminated immediately
before the merger, consolidation, or transfer. If an operating unit of an
Employer is sold and the purchaser agrees to a spin-off from the Plan, the Plan
Accounts of Employees of such unit shall be transferred to a successor funding
arrangement.

- 67 -

--------------------------------------------------------------------------------




SECTION 17


MISCELLANEOUS


17.1
Non-Alienation of Benefits



The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act or pursuant to
a Qualified Domestic Relations Order. Plan benefits may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, or encumbered.
17.2
Absence of Guaranty



Neither the Committee, the Trustee, nor any Employer in any way guarantees the
Trust Fund from loss or depreciation. Except as required by applicable law, the
Committee and the Employers do not guarantee any payment to any person. The
liability of a Trustee or the Committee to make any payment under the Plan shall
be limited to the assets held by the Trustee which are available for that
purpose.
17.3
Employment Rights



The Plan does not constitute a contract of employment, and participation in the
Plan shall not give any Employee the right to be retained in the employ of any
Employer (or any Related Employer), nor any right or claim to any benefit under
the Plan, unless such right or claim has specifically accrued under the terms of
the Plan.
17.4
Litigation by Participants or Other Persons



If a legal action begun against a Fiduciary, a Related Employer, or any person
or persons to whom the Fiduciary has delegated all or part of its duties
hereunder, by or on behalf of any person results adversely to that person, or if
a legal action arises because of conflicting claims to a Participant’s or other
person’s benefits, the cost to the Fiduciary, a Related Employer, or any person
or persons to whom the a Fiduciary has delegated all or part of its duties
hereunder of defending the action shall be charged to the Accounts of
individuals or Participants involved in the action to the extent permitted by
law.
17.5
Evidence



Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information that the person acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.
17.6
Waiver of Notice



Any notice required under the Plan may be waived by the person entitled to such
notice.

- 68 -

--------------------------------------------------------------------------------




17.7
Controlling Law



Except to the extent superseded by laws of the United States, the laws of
Illinois shall be controlling in all matters relating to the Plan.
17.8
Statutory References



Any reference in the Plan to a section of the Code or ERISA, or to a section of
any other Federal law, shall include any comparable section or sections of any
future legislation that amends, supplements, or supersedes that section.
17.9
Severability



In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.
17.10
Action By Employers



Any action required or permitted to be taken by an Employer under the Plan shall
be by resolution of its board of directors, by resolution of a duly authorized
committee of its board of directors, or by a person or persons authorized by
resolution of its board of directors or such committee.
17.11
Gender and Number



Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.
17.12
Examination of Documents



Copies of the Plan and Trust, and any amendments thereto, are on file at the
office of the Company where they may be examined by any Participant or other
person entitled to benefits under the Plan during normal business hours.
17.13
Manner of Delivery



Each notice or statement provided to a Participant shall be delivered in any
manner established by the Committee and in accordance with applicable law,
including, but not limited to, electronic delivery.
17.14
Effect on Other Benefits



Except as otherwise specifically provided under the terms of any other employee
benefit plan of an Employer, a Participant’s participation in this Plan shall
not affect the benefits provided under such other employee benefit plan.

- 69 -

--------------------------------------------------------------------------------




17.15
Headings



The headings of Sections, Subsections, and Paragraphs are included solely for
reference and convenience and are not intended to modify or otherwise affect the
text of the Plan.
17.16
No Third-Party Beneficiaries



The Plan constitutes the entire agreement of the parties and supersedes all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter hereof and are not intended
to confer upon any other person any rights or remedies hereunder.

- 70 -

--------------------------------------------------------------------------------




SECTION 18


TOP HEAVY RULES


18.1Purpose and Effect


The purpose of this SECTION 18 is to comply with the requirements of Code
Section 416. The provisions of this Section shall be effective for each Plan
Year in which the Plan is a “Top-Heavy Plan” within the meaning of Code Section
416(g); provided, however, that this Section shall apply with respect to only
those Participants whose employment is not subject to a collective bargaining
agreement between the Employers and a union that provides for their
participation in the Plan.
18.2
Top Heavy Plan



In general, the Plan shall be a Top-Heavy Plan for any Plan Year if, as of the
last day of the preceding Plan Year (the “Determination Date”), the aggregate
Accounts of Participants who are Key Employees (as defined in Subsection 18.3)
exceed 60% of the aggregate Accounts of all Participants. In making the
foregoing determination, the following rules shall apply.
(a)
A Participant’s Accounts shall be increased by the aggregate distributions, if
any, made with respect to the Participant during the one-year period ending on
the Determination Date (including distributions under a terminated plan which,
had it not been terminated, would have been aggregated with this Plan under Code
Section 416(g)(2)(A)(i)). In the case of a distribution made for a reason other
than Severance From Service, death or Disability, the one-year period shall be
replaced with a five-year period.



(b)
The Account of, and distributions to, a Participant who was previously a Key
Employee, but who is no longer a Key Employee, shall be disregarded.



(c)
The Account of a Beneficiary of a Participant shall be considered the Account of
a Participant.



(d)
The Account of a Participant who did not perform any services for the Employers
during the one-year period ending on the Determination Date shall be
disregarded.



(e)
Any Catch-Up Contributions or any Rollover Contributions (or similar transfer)
from a plan maintained by a corporation other than a Related Employer shall not
be taken into account as part of the Participant’s aggregate Accounts.



18.3Key Employee


In general, a “Key Employee” is an Employee or former Employee (including any
deceased Employee) who, at any time during the Plan Year that includes the
Determination Date, was:

- 71 -

--------------------------------------------------------------------------------




(a)
An officer of a Related Employer receiving annual Code Section 415 Compensation
greater than $160,000 (as adjusted under Code Section 416(i)(l));



(b)
A 5% owner of a Related Employer; or



(c)
A 1% owner of a Related Employer receiving annual Code Section 415 Compensation
from any of the Related Employers of more than $150,000.



The determination of who is a Key Employee shall be made in accordance with Code
Section 416(i)(1) and the Treasury Regulations and other guidance issued
thereunder.
18.4
Minimum Vesting



For any Plan Year in which the Plan is a Top-Heavy Plan and each subsequent Plan
Year, a Participant who has completed at least three years of Vesting Service
shall be 100% vested in his or her Accounts.
18.5
Minimum Employer Contribution



For any Plan Year in which the Plan is a Top-Heavy Plan, the Employer
contribution, if any, credited to each Participant who is not a Key Employee
shall not be less than 3% of such Participant’s Code Section 415 Compensation
for that year. Notwithstanding the foregoing, in no event shall an Employer
contribution credited in any year to a Participant who is not a Key Employee
(expressed as a percentage of such Participant’s Code Section 415 Compensation)
exceed the maximum Employer contribution credited in that year to a Key Employee
(expressed as a percentage of such Key Employee’s Code Section 415
Compensation).
For purposes of the foregoing, Pre-Tax, Catch-Up, and After-Tax Contributions
shall not be considered Employer contributions, but Matching Contributions shall
be considered Employer contributions and shall be taken into account for
purposes of satisfying the minimum contribution requirements of Code Section
416(c)(2) and the Plan. The preceding sentence shall apply with respect to any
Matching Contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan (including another plan
that meets the requirements of Code Section 401(k)(12) and/or the requirements
of Code Section 401(m)(11)), such other plan. Matching Contributions that are
used to satisfy the minimum contribution requirements shall be treated as
Matching Contributions for purposes of Subsection 8.5 and the other requirements
of Code Section 401(m).
If an Employer maintains more than one plan, the minimum Employer contribution
otherwise required under this Subsection may be reduced in accordance with
Treasury Regulations to either coordinate the minimum Employer contribution or
prevent inappropriate duplications of minimum contributions or benefits.
18.6
Aggregation of Plans



Each other defined contribution plan and defined benefit plan maintained by the
Related Employers that covers a Key Employee as a participant, or that is
maintained by the Related Employers in order for a Plan covering a Key Employee
to qualify under Code Sections

- 72 -

--------------------------------------------------------------------------------




401(a)(4) and 410, shall be aggregated with this Plan in determining whether
this Plan is a Top-Heavy Plan. In addition, any other defined contribution plan
or defined benefit plan of the Related Employers may be included if all such
plans which are included when aggregated shall continue to qualify under Code
Sections 401(a)(4) and 410.

- 73 -

--------------------------------------------------------------------------------




FIRST AMENDMENT
TO THE
FEDERAL SIGNAL CORPORATION RETIREMENTSAVINGS PLAN


(As Amended and Restated Effective as of January 1, 2010)






WHEREAS, Federal Signal Corporation (the "Company") maintains the Federal Signal
Corporation Retirement Savings Plan (As Amended and Restated Effective as of
January 1, 2010) (the "Plan") for the benefit of its eligible employees; and


WHEREAS, amendment of the Plan now is considered desirable to reflect the sale
of the Company's Federal Signal Technologies division and the full vesting under
the Plan of Retirement and Match Accounts of employees affected by such sale;


NOW, THEREFORE, by virtue of the power granted to the Benefits Planning
Committee by Subsection 16.1 of the Plan, the Plan is hereby amended, effective
upon the Closing Date (as that term is defined in the Asset Purchase Agreement
between the Company and 3M Company dated June 21, 2012), in the following
particulars:


1. By substituting the phrase "Guzzler Manufacturing, Inc., Jetstream of
Houston, Inc., Vactor Manufacturing, Inc.," for the phrase "Federal ADP, Inc.,
Guzzler Manufacturing, Inc., Jetstream of Houston, Inc., PIPs Technology, Inc.,
Sirit Corp. (effective as of April 1, 2010), Vactor Manufacturing, Inc.,
VESystems, LLC (effective as of October 1, 2010)," where the latter phrase
appears in Subsection 2.24 of the Plan.


2. By substituting the phrase “(xi) each Participant who was employed by Pauluhn
Electric Manufacturing Company, LLP on November 23, 2009, and (xii) each
Participant who







--------------------------------------------------------------------------------




was employed by Federal APD, Inc., PIPs Technology, Inc., Sirit Corp. or
VESystems, LLC on September 4,2012" for the phrase "and (xi) each Participant
who was employed by Pauluhn Electric Manufacturing Company, LLP on November 23,
2009" where the latter phrase appears in Paragraph 9.2(f) of the Plan.


3. By substituting the phrase "(ix) each Participant who was employed by Pauluhn
Electric Manufacturing Company, LLP on November 23, 2009; and (x) each
Participant who was employed by Federal APD, Inc., PIPs Technology, Inc., Sirit
Corp. or VESystems, LLC on September 4, 2012" for the phrase "and (ix) each
Participant who was employed by Pauluhn Electric Manufacturing Company, LLP on
November 23, 2009" where the latter phrase appears in Paragraph 9.3(e) of the
Plan.
4. By adding a new Supplement A, in the form attached hereto, to the Plan.








* * *






IN WITNESS WHEREOF, this Amendment has been executed by the Benefits Planning

- 2 -

--------------------------------------------------------------------------------




Committee on behalf of the Company, this 4th day of September, 2012.






FEDERAL SIGNAL CORPORATION
BENEFITS PLANNING COMMITTEE


/s/ Jennifer L. Sherman
Chief Administrative Officer, Senior Vice President, General Counsel and
Secretary







- 3 -

--------------------------------------------------------------------------------




SUPPLEMENT A


Special Provisions Applicable to the
Federal Signal Technologies Division of the Company




A-1. Introduction. On the Closing Date (as defined in the Asset Purchase
Agreement between the Company and 3M Company dated June 21, 2012 (the "Purchase
Agreement"», 3M Company (the "Buyer") will purchase all of the assets of the
Federal Signal Technologies division of the Company ("FST") from the Company,
and Federal APD, Inc., PIPs Technology, Inc., Sirit Corp. and VESystems, LLC
will cease to be a subsidiaries of the Company on such date. As of the Closing
Date, the Buyer will establish a defined contribution retirement plan (the
"Buyer Plan"), which satisfies the requirements of Code Section 401(a) and
contains a cash or deferred arrangement that satisfies the requirements of Code
Section 401 (k). Effective on the Closing Date (or such other date as designated
by the Committee) (the "Transfer Date"), the portion of the Plan attributable to
all Supplement A Account Holders (defined below) (the "Transfer Portion") shall
be merged into, and continued in the form of, the Buyer Plan. The merger of the
Transfer Portion into the Buyer Plan (and the corresponding transfer of assets)
shall comply with Code Sections 401(a)(12), 411(d)(6), and 414(1). A "Supplement
A Account Holder” means each Transferring Employee (as defined in the Purchase
Agreement) who is a Participant in the Plan.


A-2. Cessation of Contributions and Participation. No contributions shall be
made under the Plan by or on behalf of any Supplement A Account Holder for any
Compensation earned, or any bonus or other special Compensation paid in
connection with the sale of FST, on or after the Closing Date. Each Supplement A
Account Holder shall cease active participation in the Plan as of the Closing
Date; provided, however, no Supplement A Account Holder shall have the right to
a distribution of his or her Account balance under the Plan prior to the
Transfer Date (unless otherwise required under the terms of the Plan).


A-3. Transfer of Account Balances. On the Transfer Date, liabilities equal to
the aggregate Account balances, as adjusted through the Transfer Date, of each
Supplement A Account Holder shall be transferred to the Buyer Plan and credited
to the corresponding account maintained for each Supplement A Account Holder in
the Buyer Plan. Thereafter, such accounts shall be subject to the terms and
conditions of the Buyer Plan, and this Plan shall have no further liability with
respect thereto.


A-4. Transfer of Assets. On the Transfer Date, assets equal to the aggregate
Account balances, as adjusted through the Transfer Date, of the Supplement A
Account Holders shall be spun off and merged (in cash or in kind, as determined
by the Committee and the plan administrator of the Buyer Plan) into the trust
that funds the Buyer Plan. To facilitate this transfer, a Supplement



- 4 -

--------------------------------------------------------------------------------




A Account Holder may not make transfers among Investment Funds, receive in-
service withdrawals, or obtain new loans in accordance with rules established by
the Committee.


A-5. Committee's Actions. The Committee shall take such actions as it deems
necessary or desirable to accomplish the transfer as described in this
Supplement A.


A-6. Use of Terms. Terms used in this Supplement A shall, unless defined in this
Supplement A or otherwise noted, have the meanings given to those terms in the
Plan.











- 5 -